[exhibit1034to202010k001.jpg]
[***] Certain identified information has been excluded from this exhibit because
it is Exhibit 10.34 both (i) not material and (ii) would be competitively
harmful if publicly disclosed. AIA® Document A141™ - 2014 Standard Form of
Agreement Between Owner and Design-Builder This AGREEMENT made as of the « 1st »
day of «July » in the year « 2018 » (“Effective Date”), and includes and
incorporates by reference herein the Clark, Richardson & Biskup Consulting
Engineers, Inc. (CRB) Terms and Conditions, as mutually executed by the parties
(defined herein) on November 29, 2017 (“Terms & Conditions”), the Basis of
Design Narrative Report issued by Design-Builder (defined herein) on or by
August 24, 2018 (“BOD”, incorporated by reference herein), Exhibit A
“Design-Build Amendment” (not yet executed as of the Effective Date), Exhibit B
(“Insurance and Bonds”), and any and all other documents referenced herein,
exhibits, attachments, schedules and/or amendments hereto (collectively referred
to herein as the “Agreement” and also referred to herein as the “Contract”). All
capitalized terms used but not defined in this Agreement shall have the meanings
set forth for them in the Terms & Conditions. In the event of a conflict of
terms between this Agreement and the BOD, the BOD shall govern. (In words,
indicate day, month and year.) BETWEEN the Owner: (Name, legal status, address
and other information) « C.B. Fleet Company, Incorporated, »« including its
affiliates, subsidiaries, officers, directors, employees and agents with an
address of» « 4615 Murray Place » « Lynchburg, VA 24502, (“Owner”) » « » and the
Design-Builder: (Name, legal status, address and other information) « CRB
Builders, LLC, »« including its affiliates, subsidiaries, officers, directors,
employees and agents with an address of, » «1255 Crescent Green, Suite 350» «
Cary, NC 27518, (“Design-Builder”) » « » (each, a “party”; collectively, the
“parties”) for the following Project: (Name, location and detailed description)
«Fleet Project [***] – Lynchburg, VA (“Facility”) (referred to herein as the
“Project”).» « » « » The Owner and Design-Builder agree as follows. AIA Document
A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright
Law and International Treaties. Unauthorized reproduction or distribution of
this AIA® Document, or any portion of it, may result in severe civil and
criminal penalties, and will be prosecuted to the maximum extent possible under
the law. This draft was produced by AIA software at 2:46:29 on 03/21/2016 under
Order No. 3644214778_1 which expires on 08/10/2016, and is not for resale. 1
User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k002.jpg]
AIA® Document A141™ - 2014 TABLE OF ARTICLES 1 GENERAL PROVISIONS 2 COMPENSATION
AND PROGRESS PAYMENTS 3 GENERAL REQUIREMENTS OF THE WORK OF THE DESIGN-BUILD
CONTRACT 4 WORK PRIOR TO EXECUTION OF THE DESIGN-BUILD AMENDMENT 5 WORK
FOLLOWING EXECUTION OF THE DESIGN-BUILD AMENDMENT 6 CHANGES IN THE WORK 7
OWNER’S RESPONSIBILITIES 8 TIME 9 PAYMENT APPLICATIONS AND PROJECT COMPLETION 10
PROTECTION OF PERSONS AND PROPERTY 11 UNCOVERING AND CORRECTION OF WORK 12
COPYRIGHTS AND LICENSES 13 TERMINATION OR SUSPENSION 14 CLAIMS AND DISPUTE
RESOLUTION 15 MISCELLANEOUS PROVISIONS 16 SCOPE OF THE AGREEMENT TABLE OF
EXHIBITS A DESIGN-BUILD AMENDMENT B INSURANCE AND BONDS C OWNER’S CRITERIA D
SCHEDULE OF HOURLY CHARGE OUT RATES ARTICLE 1 GENERAL PROVISIONS § 1.1 Owner’s
Criteria This Agreement is based on the Owner’s Criteria set forth in this
Section 1.1. (Note the disposition for the following items by inserting the
requested information or a statement such as “not applicable” or “unknown at
time of execution.” If the Owner intends to provide a set of design documents,
and the AIA Document A141™ - 2014. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 2 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k003.jpg]
AIA® Document A141™ - 2014 requested information is contained in the design
documents, identify the design documents and insert “see Owner’s design
documents” where appropriate.) The parties acknowledge and agree that the
Owner’s Criteria has been delivered to the Design-Builder, and it is on the
basis of such Owner’s Criteria that the Design-Builder has prepared its Basis of
Design Narrative Report (the “BOD”). Therefore, throughout this Agreement, any
reference to “BOD” shall incorporate by reference the entirety of the Owner’s
Criteria. § 1.1.1 The Owner’s program for the Project: (Set forth the program,
identify documentation in which the program is set forth, or state the manner in
which the program will be developed.) « The program for the Project shall be the
Design-Builder’s construction and commissioning of a new suite at the Facility
(“Suite”) [***]. Additional program details to be developed and approved by
Owner, as reflected in the BOD. Design-Builder’s work (“Work”, as more
specifically defined herein) as to all of the foregoing shall constitute
“Services” as more specifically set forth herein. » § 1.1.2 The Owner’s design
requirements for the Project and related documentation: (Identify below, or in
an attached exhibit, the documentation that contains the Owner’s design
requirements, including any performance specifications for the Project.) «
Design-Builder shall adhere to the BOD, the Owner-Approved Preliminary Design
(defined herein), as well as the requirements that the Facility comply with US
(FDA) and Canada (WHO) regulations and regulatory guidelines. » § 1.1.3 The
Project’s physical characteristics: (Identify or describe, if appropriate, size,
location, dimensions, or other pertinent information, such as geotechnical
reports; site, boundary and topographic surveys; traffic and utility studies;
availability of public and private utilities and services; legal description of
the site; etc.) « Renovation of the Facility at the Lynchburg, VA plant to
design, construct and commission the Suite, including the Process Equipment
(defined herein). » § 1.1.4 The Owner’s anticipated Sustainable Objective for
the Project, if any: (Identify the Owner’s Sustainable Objective for the Project
such as Sustainability Certification, benefit to the environment, enhancement to
the health and well-being of building occupants, or improvement of energy
efficiency. If the Owner identifies a Sustainable Objective, incorporate AIA
Document A141™–2014, Exhibit C, Sustainable Projects, into this Agreement to
define the terms, conditions and Work related to the Owner’s Sustainable
Objective.) « Design-Builder shall take into account in its Services,
utilization of cost-effective, sustainability measures to improve energy
efficiency. » § 1.1.5 Incentive programs the Owner intends to pursue for the
Project, including those related to the, and any deadlines for receiving the
incentives that are dependent on, or related to, the Design-Builder’s services,
are as follows: (Identify incentive programs the Owner intends to pursue for the
Project and deadlines for submitting or applying for the incentive programs.) «
Owner and Design-Builder will establish a fee at risk bonus / penalty incentive
as reflected in Exhibit A “Design- Build Amendment” (also referred to herein as
“Ex. A Amendment”). » AIA Document A141™ - 2014. Copyright © 2004 and 2014 by
The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 3 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k004.jpg]
AIA® Document A141™ - 2014 § 1.1.6 The Owner’s budget for the Work to be
provided by the Design-Builder is set forth below: (Provide total for Owner’s
budget, and if known, a line item breakdown of costs.) The Project budget for
the Work to be provided by the Design-Builder is estimated at a Guaranteed
Maximum Price of $11 million, and includes the following: a cost plus 4.5%,
labor, materials, equipment, Design-Builder’s purchase of certain Process
Equipment, and Owner’s purchase of certain long-lead time Process Equipment
(estimated at approx. $4.5 million). Owner agrees that Design-Builder shall only
be obligated to obtain Owner’s prior written approval for those items
Design-Builder proposes for its purchase that equal or exceed $350,000.
Notwithstanding the foregoing, Design-Builder shall be required to submit to
Owner monthly reports reflecting all Project costs and expenses. § 1.1.7 The
Owner’s design and construction milestone dates: .1 Design phase milestone
dates: « Complete and Issue Basis of Design Proposal (delivered to Owner dated
June 19, 2018) Issue Basis of Design (Narrative) report (including evaluation of
and incorporating by reference, the Owner’s Criteria) for Owner’s review by
August 14, 2018 Complete and Issue Basis of Design (Narrative) report (“BOD”) by
August 24, 2018 Complete and Issue Preliminary Design (“Preliminary Design”) for
Review by October 5, 2018 Complete and Issue Design for Approval by October 26,
2018 Issue Construction Documents (defined herein) on or by November 9, 2018» .2
Submission of Design-Builder Proposal: « Submit Design-Builder Proposal
(“Proposal”) (including Gmax (defined below) by November 9, 2018 » .3 Phased
completion dates: « Mechanical Completion by July 3, 2019 Facility Commissioning
Complete by August 16, 2019 (To be confirmed with Fleet) » .4 Substantial
Completion date: « August 16, 2019 (To be confirmed with Fleet) » .5 Other
milestone dates: « Milestone completion dates shall more specifically be set
forth in the “Timeline” as agreed-to by the parties and as set forth on Exhibit
A (“Timeline”, incorporated by reference into this Agreement). » § 1.1.8 The
Owner requires the Design-Builder to retain the following Architect, Consultants
and Contractors at the Design-Builder’s cost: (List name, legal status, address
and other information.) .1 Architect « Design-Builder has represented to Owner
that it is a licensed architect and shall be responsible itself for drawings and
all related Applicable Laws (defined herein) filings and compliance. » .2
Consultants AIA Document A141™ - 2014. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This draft was produced by AIA software
at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 4 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k005.jpg]
AIA® Document A141™ - 2014 « To the extent that Design-Builder engages any third
party consultant(s), Design-Builder shall in any event remain wholly and singly
liable and responsible for any and all work performed by any of its consultants.
In no event shall Owner be responsible for payment, or liable for any work
benefits or workers compensation insurance or any other insurance for
Design-Builder and/or any of Design- Builder’s consultants. » .3 Contractors «
To the extent that Design-Builder engages any third party contractor(s),
Design-Builder shall in any event remain wholly and singly liable and
responsible for any and all work performed by any of its contractors. In no
event shall Owner be responsible for payment, or liable for any work benefits or
workers compensation insurance or any other insurance for Design-Builder and/or
any of Design- Builder’s contractors. » § 1.1.9 Additional Owner’s Criteria upon
which the Agreement is based: (Identify special characteristics or needs of the
Project not identified elsewhere, such as historic preservation requirements.) «
Not applicable. » § 1.1.10 The Design-Builder shall confirm that the information
included in the Owner’s Criteria complies with all federal, state, local and
municipal applicable laws, statutes, ordinances, codes, rules and regulations,
or lawful orders and/or guidance of public authorities (collectively,
“Applicable Laws”). § 1.1.10.1 If the Owner’s Criteria conflicts with Applicable
Laws, the Design-Builder shall promptly notify the Owner of the conflict and
work to modify the BOD so that it is compliant with all Applicable Laws. §
1.1.11 If there is a change in the Owner’s Criteria, the Owner and the
Design-Builder shall execute a Modification (defined herein) in accordance with
Article 6, if necessary and only as applicable. § 1.1.12 If the Owner and
Design-Builder intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions. Unless otherwise agreed, the
parties will use AIA Document E203™–2013 to establish the protocols for the
development, use, transmission, and exchange of digital data and building
information modeling. § 1.2 Project Team § 1.2.1 The Owner identifies the
following representative in accordance with Section 7.1.1: (List name, address
and other information.) « Jeff Thompson, VP, Operations and Supply Chain, C.B.
Fleet Company, Incorporated, Lynchburg Site Lead, 4615 Murray Place│Lynchburg,
VA 24502, t: 434-329-3767│C: 434-944-8595, Jeff.Thompson@cbfleet.com, Owner’s
designated site supervisor and representative with respect to all Project
matters that impact the Contract Sum and/or require approval amounts less than
or equal to $100,000. » « Christine Sacco, Chief Financial Officer, 660 White
Plains Road, Suite 250, Tarrytown, NY 10591, t: 914-524- 6882, f: 914-524-7488,
csacco@prestigebrands.com, and Timothy J. Connors, Executive Vice President, 660
White Plains Road, Suite 250, Tarrytown, NY 10591, t: 914-524-6839, f:
914-524-6813, tconnors@prestigebrands.com, Owner’s joint designees
representatives for the Owner with respect to all Project matters that impact
the Contract Sum and/or require approval amounts over $100,000. » Notice for any
matters shall be sent by Design-Builder to Owner’s project manager: AIA Document
A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright
Law and International Treaties. Unauthorized reproduction or distribution of
this AIA® Document, or any portion of it, may result in severe civil and
criminal penalties, and will be prosecuted to the maximum extent possible under
the law. This draft was produced by AIA software at 2:46:29 on 03/21/2016 under
Order No. 3644214778_1 which expires on 08/10/2016, and is not for resale. 5
User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k006.jpg]
AIA® Document A141™ - 2014 Joshua Bailey, Manager, Quality and Validation, C.B.
Fleet Company, Incorporated, 4615 Murray Place│Lynchburg, VA 24502, t:
434-329-3734, joshua.bailey@cbfleet.com. § 1.2.2 The persons or entities, in
addition to the Owner’s representative, who are required to review the Design-
Builder’s Submittals are as follows: (List name, address and other information.)
«N/A » § 1.2.3 The Owner will retain the following consultants and separate
contractors: (List discipline, scope of work, and, if known, identify by name
and address.)«N/A » § 1.2.4 The Design-Builder identifies the following
representative in accordance with Section 3.1.2: (List name, address and other
information.) « A.L. Nesbitt, Project Manager Wade Shelden, Project Director » §
1.2.5 Neither of the Design-Builder’s representatives shall be changed without
ten days’ written notice to the Owner. § 1.3 Binding Dispute Resolution For any
Claim subject to, but not resolved by, mediation pursuant to Section 14.3, the
method of binding dispute resolution shall be the following: (Check the
appropriate box. If the Owner and Design-Builder do not select a method of
binding dispute resolution below, or do not subsequently agree in writing to a
binding dispute resolution other than litigation, Claims will be resolved by
litigation in a court of competent jurisdiction.) [ « X » ] Arbitration pursuant
to Section 14.4 [ « » ] Litigation in a court of competent jurisdiction [ « » ]
Other: (Specify) § 1.4 Definitions § 1.4.1 Contract Documents. The Contract
Documents consist of this Agreement between Owner and Design- Builder, its
attached Exhibits and the BOD as modified (as stated above, collectively, the
“Agreement”); the Preliminary Design and Proposal (both referenced in Section
1.1.7.1) , other documents listed in this Agreement; and Modifications issued
after execution of this Agreement. A Modification is (1) a written amendment to
the Contract signed by both parties, including the Design-Build Amendment, (2) a
Change Order, or (3) a Change Directive. § 1.4.2 The Contract. The Contract
Documents form the Contract. The Contract represents the entire and integrated
agreement between the parties and supersedes prior negotiations, representations
or agreements, either written or oral. The Contract may be amended or modified
only by a Modification. The Contract Documents shall not be construed to create
a contractual relationship of any kind between any persons or entities other
than the Owner and the Design-Builder. § 1.4.3 The Work. The term “Work” means
the design, construction and related Services required to fulfill the
Design-Builder’s obligations under the Contract Documents, whether completed or
partially completed, and includes AIA Document A141™ - 2014. Copyright © 2004
and 2014 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This draft was
produced by AIA software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1
which expires on 08/10/2016, and is not for resale. 6 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k007.jpg]
AIA® Document A141™ - 2014 all labor, materials, equipment and services provided
or to be provided by the Design-Builder. The Work may constitute the whole or a
part of the Project. § 1.4.4 The Project. The Project is the total design and
construction of which the Work performed under the Contract Documents may be the
whole or a part, and may include design and construction by the Owner and by
separate contractors. § 1.4.5 Instruments of Service. Instruments of Service are
representations, in any medium of expression now known or later developed, of
the tangible and intangible creative work performed by the Design-Builder,
Contractor(s), Architect, and Consultant(s) under their respective agreements.
Instruments of Service may include, without limitation, studies, surveys,
models, sketches, drawings, specifications, digital models and other similar
materials. § 1.4.6 Submittal. A Submittal is any submission to the Owner for
review and approval demonstrating how the Design-Builder proposes to conform to
the Contract Documents for those portions of the Work for which the Contract
Documents require Submittals. Submittals include, but are not limited to, shop
drawings, product data, samples and documents or sets of documents delivered by
Contractor or subcontractor to Design-Builder for purpose of review and
approval. Submittals are not Contract Documents unless incorporated into a
Modification. § 1.4.7 Owner. The Owner is the person or entity identified as
such in the Agreement and is referred to throughout the Contract Documents as if
singular in number. The term “Owner” means the Owner or the Owner’s authorized
representative. § 1.4.8 Design-Builder. The Design-Builder is the person or
entity identified as such in the Agreement and is referred to throughout the
Contract Documents as if singular in number. The term “Design-Builder” means the
Design-Builder or the Design-Builder’s authorized representative. § 1.4.9
Consultant. A Consultant is a person or entity providing professional services
for the Design-Builder for all or a portion of the Work, and is referred to
throughout the Contract Documents as if singular in number. To the extent
required by the relevant jurisdiction, the Consultant shall be lawfully licensed
to provide the required professional services. Design-Builder acknowledges,
agrees and warrants that any Consultant with which it contracts in furtherance
of Design-Builder’s obligations hereunder, shall be subject to all terms and
conditions herein, and Design-Builder shall at all times remain solely obligated
and liable for any and all actions of and Work performed by it and/or its
Consultant. § 1.4.10 Architect. The Architect is a person or entity providing
design services for the Design-Builder for all or a portion of the Work, and is
lawfully licensed to practice architecture in the applicable jurisdiction. The
Architect is referred to throughout the Contract Documents as if singular in
number. Design-Builder acknowledges, agrees and warrants that any third-party
Architect with which it contracts in furtherance of Design-Builder’s obligations
hereunder, shall be subject to all terms and conditions herein, and
Design-Builder shall at all times remain solely obligated and liable for any and
all actions of and Work performed by it and/or its third-party Architect. §
1.4.11 Contractor. A Contractor is a person or entity performing all or a
portion of the construction, required in connection with the Work, for the
Design-Builder. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor is referred to
throughout the Contract Documents as if singular in number and means a
Contractor or an authorized representative of the Contractor. Design-Builder
acknowledges, agrees and warrants that any Contractor with which it contracts in
furtherance of Design-Builder’s obligations hereunder, shall be subject to all
terms and conditions herein, and Design-Builder shall at all times remain solely
obligated and liable for any and all actions of and Work performed by it and/or
its Contractor. AIA Document A141™ - 2014. Copyright © 2004 and 2014 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 7 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k008.jpg]
AIA® Document A141™ - 2014 § 1.4.12 Confidential Information. Confidential
Information is information containing confidential or business proprietary
information that would reasonably be assumed to be “confidential.” § 1.4.13
Contract Time. Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, as set forth in the Design-Build Amendment for
Substantial Completion of the Work. § 1.4.14 Day. The term “day” as used in the
Contract Documents shall mean calendar day unless otherwise specifically
defined. § 1.4.15 Contract Sum. The Contract Sum is the amount to be paid to the
Design-Builder for performance of the Work after execution of the Design-Build
Amendment, as identified in Article A.1 of the Design- Build Amendment. Owner’s
payments to Design-Builder for Work done prior to the execution of the
Design-Build Amendment are considered part of the Contract Sum. § 1.4.16 Process
Equipment. The Process Equipment shall mean the equipment purchased by the Owner
that is necessary for the manufacture and production of specific [***] brand
products within the Suite. Such Process Equipment, as well as all other
applicable equipment shall be listed, defined or otherwise referenced in the
BOD. ARTICLE 2 COMPENSATION AND PROGRESS PAYMENTS § 2.1 Compensation for Work
Performed Prior To Execution of Design-Build Amendment § 2.1.1 Unless otherwise
agreed, payments for Work performed prior to Execution of the Design-Build
Amendment shall be made monthly. For the Design-Builder’s performance of Work
prior to the execution of the Design-Build Amendment, the Owner shall compensate
the Design-Builder as follows: (Insert amount of, or basis for, compensation, or
indicate the exhibit in which the information is provided. If there will be a
limit on the total amount of compensation for Work performed prior to the
execution of the Design-Build Amendment, state the amount of the limit.) « To be
approved in advance by Owner via individual proposals submitted by
Design-Builder. » As per attached Exhibit D, or “N/A” if done under separate
purchase order. § 2.1.2 The hourly billing rates for services of the
Design-Builder and the Design-Builder’s Architect, Consultants and Contractors,
if any, are set forth below. (If applicable, attach an exhibit of hourly billing
rates or insert them below.) As per attached Exhibit D” § 2.1.3 Compensation for
Reimbursable Expenses Prior To Execution of Design-Build Amendment § 2.1.3.1
Reimbursable Expenses are in addition to compensation set forth in Section 2.1.1
and 2.1.2 and include expenses, directly related to the Project, incurred by the
Design-Builder and the Design-Builder’s Architect, Consultants, and Contractors,
as follows (the following is subject to any established monetary limits in place
and currently agreed-to by the parties in any current or future statement of
work mutually-executed by the parties prior to execution of Exhibit A
Amendment): .1 Transportation and authorized out-of-town travel and subsistence;
.2 Dedicated data and communication services, teleconferences, Project web
sites, and extranets; .3 Fees paid for securing approval of authorities having
jurisdiction over the Project; .4 Printing, reproductions, plots, standard form
documents; .5 Postage, handling and delivery;. AIA Document A141™ - 2014.
Copyright © 2004 and 2014 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 8 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k009.jpg]
AIA® Document A141™ - 2014 .6 Expense of overtime work requiring higher than
regular rates, but only if authorized in advance in writing by the Owner; .7
Renderings, physical models, mock-ups, professional photography, and
presentation materials as additionally requested in writing by the Owner; .8 All
taxes levied on professional services and on reimbursable expenses; and .9 Other
Project-related expenditures outside the scope of Work, but only if authorized
in advance in writing by the Owner. § 2.1.3.2 For Reimbursable Expenses, the
compensation shall be the expenses the Design-Builder and the Design- Builder’s
Architect, Consultants and Contractors incurred, plus an administrative fee of «
ten » percent ( «10» %) of the expenses incurred. § 2.1.4 Payments to the
Design-Builder Prior To Execution of Design-Build Amendment § 2.1.4.1 Payments
are due and payable thirty (30) days net of Owner’s receipt of the
Design-Builder’s invoice. In the event any invoice remains unpaid by Owner
thirty (30) days after its original due date as set forth herein, Design-Builder
may, after giving seven (7) days’ prior written notice to Owner, suspend any
services under this Agreement applicable to such outstanding payment until such
time as payment has been made in full. (Insert rate of monthly or annual
interest agreed upon.) «zero » % «0 » § 2.1.4.2 Records of Reimbursable Expenses
and services performed on the basis of hourly rates shall be available to the
Owner at mutually convenient times for a period of two years following execution
of the Design-Build Amendment or termination of this Agreement, whichever occurs
first. § 2.2 Contract Sum and Payment for Work Performed After Execution of
Design-Build Amendment For the Design-Builder’s performance of the Work after
execution of the Design-Build Amendment, the Owner shall pay to the
Design-Builder the Contract Sum in current funds as agreed in the Design-Build
Amendment and pursuant to Section 1.4.15 herein. ARTICLE 3 GENERAL REQUIREMENTS
OF THE WORK OF THE DESIGN-BUILD CONTRACT § 3.1 General § 3.1.1 The
Design-Builder shall comply with any applicable licensing requirements in the
jurisdiction where the Project is located. § 3.1.2 The Design-Builder shall
designate in writing a representative who is authorized to act on the Design-
Builder’s behalf with respect to the Project. § 3.1.3 The Design-Builder shall
supervise and direct the Work, in a manner consistent with that degree of care
and skill ordinarily exercised by members of the same profession currently
practicing under similar circumstances at the same time and in the same or
similar locality (“Standard of Care”). The Design-Builder shall be primarily
responsible for all construction means, methods, techniques, sequences and
procedures and for coordinating all portions of the Work under the Contract. The
Design-Builder shall provide and pay for all labor, materials, equipment, tools,
construction equipment and machinery, water, heat, utilities, transportation,
and other facilities and services necessary for the proper execution and
completion of the Work. The Design-Builder shall perform the Work in accordance
with the Contract Documents. The Design-Builder shall not in any event be
relieved of the obligation to perform the Work AIA Document A141™ - 2014.
Copyright © 2004 and 2014 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 9 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k010.jpg]
AIA® Document A141™ - 2014 in accordance with the Contract Documents by the
activities, tests, inspections or approvals of the Owner or Owner’s
Consultant(s), Architect(s) (including third-party Architect(s)) and/or
Contractor(s), Owner’s representative(s) and/or any governmental authority(ies)
(including, but not limited to, inspections done by the FDA) . § 3.1.3.1 The
Design-Builder shall perform the Work in compliance with Applicable Laws. If the
Design-Builder performs Work contrary to Applicable Laws, the Design-Builder
shall assume responsibility for such Work and shall solely bear the costs
attributable to correction that fully rectifies any Work that results in any
non-compliance with, or Work that is contrary to Applicable Laws. § 3.1.3.2
Neither the Design-Builder nor any Contractor, Consultant, or Architect shall be
obligated to perform any act which would violate any Applicable Laws. If the
Design-Builder determines that implementation of any instruction received from
the Owner, including those in the Owner’s Criteria, would cause a violation of
any Applicable Laws, the Design-Builder shall notify the Owner in writing. Upon
verification by the Owner that a change to the Owner’s Criteria is required to
remedy the violation, the Owner and the Design-Builder shall execute a
Modification in accordance with Article 6, if necessary and only as applicable.
§ 3.1.4 The Design-Builder warrants that it shall be solely responsible to the
Owner for the acts and omissions of all of the Design-Builder’s employees,
Architects (including third-party Architects), Consultants, Contractors, and
their agents and employees, and other persons or entities performing any
portions of the Work. § 3.1.5 General Consultation. The Design-Builder shall
schedule and conduct periodic meetings with the Owner to review matters such as
procedures, progress, coordination, and scheduling of the Work. § 3.1.6 When
Applicable Law and/or industry standard requires that services be performed by
licensed professionals, the Design-Builder shall provide those services through
qualified, licensed professionals. The Owner understands and agrees that the
services of the Design-Builder’s Architect and the Design-Builder’s other
Consultants are performed in the sole interest of, and for the exclusive benefit
of, the Design-Builder, but for the sole purpose of fulfilling the
Design-Builder’s obligations pursuant to the terms and conditions of this
Agreement and its exhibits and amendments. § 3.1.7 The Design-Builder, with the
reasonable assistance of the Owner, shall prepare and file documents required to
obtain necessary approvals of governmental authorities having jurisdiction over
the Project. Design-Builder represents and warrants that it has the expertise,
license and any other wherewithal to fulfil its obligations under this Section
3.1.7. § 3.1.8 Progress Reports § 3.1.8.1 The Design-Builder shall keep the
Owner informed of the progress and quality of the Work. On a monthly basis, or
otherwise as agreed to by the Owner and Design-Builder, the Design-Builder shall
submit written progress reports to the Owner, showing estimated percentages of
completion and other information identified below: .1 Work completed for the
period; .2 Project schedule status; .3 Submittal schedule and status report,
including a summary of outstanding Submittals; .4 Responses to requests for
information to be provided by the Owner; .5 Approved Change Orders and Change
Directives; .6 Pending Change Order and Change Directive status reports; .7
Tests and inspection reports; .8 Status report of Work rejected by the Owner; .9
Status of Claims previously submitted in accordance with Article 14; .10
Cumulative total of the Cost of the Work to date including the Design-Builder’s
compensation and Reimbursable Expenses, if any; .11 Current Project cash-flow
and forecast reports; and AIA Document A141™ - 2014. Copyright © 2004 and 2014
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 10 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k011.jpg]
AIA® Document A141™ - 2014 .12 Additional information as agreed to by the Owner
and Design-Builder. § 3.1.8.2 In addition, where the Contract Sum is the Cost of
the Work with or without a Guaranteed Maximum Price, the Design-Builder shall
include the following additional information in its progress reports: .1
Design-Builder’s work force report; and .2 Cost summary, comparing actual costs
to updated cost estimates. § 3.1.9 Design-Builder’s Schedules § 3.1.9.1 The
Design-Builder has prepared and submitted to the Owner a schedule for the Work
(“Preliminary Timeline”. The Preliminary Timeline, including the time required
for design and construction, shall not exceed time limits current under the
Contract Documents, shall not be revised unless by mutually-executed written
agreement, which shall be an amendment hereto and be incorporated herein,
however such revisions shall only be done at appropriate intervals as required
by the conditions of the Work and Project, shall be related to the entire
Project to the extent required by the Contract Documents, shall provide for
expeditious and practicable execution of the Work. The parties acknowledge and
agree that at the time of mutual execution of this Agreement, they have agreed
that the Work must be substantially complete, and the facility commissioning and
Process Formulation Equipment (which shall not include packaging Process
Equipment) installation to Owner, on or by August 16, 2019 (“Substantial
Completion Date”). The parties further acknowledge and agree that the
Substantial Completion Date, as well as the Timeline, take into account and
include appropriate allowances for applicable periods of time required for the
Owner’s review and for approval of submissions by authorities having
jurisdiction over the Project. § 3.1.9.2 The Design-Builder shall perform the
Work in general accordance with the Timeline as mutually agreed- to and executed
by Owner and Design-Builder as finalized in Exhibit A. § 3.1.10 Certifications.
Upon the Owner’s written request, the Design-Builder shall obtain from the
Architect, Consultants, and Contractors, and furnish to the Owner,
certifications with respect to the documents and services provided by the
Architect, Consultants, and Contractors (a) that, to the best of their
knowledge, information and belief, the documents or services to which the
certifications relate (i) are consistent with the Design-Build Documents, except
to the extent specifically identified in the certificate, and (ii) comply with
Applicable Laws governing the design of the Project; and (b) that the Owner and
its consultants shall be entitled to rely upon the accuracy of the
representations and statements contained in the certifications. The
Design-Builder’s Architect, Consultants, and Contractors shall not be required
to execute certificates or consents that would require knowledge, services or
responsibilities beyond the scope of the Work and their services therefor. §
3.1.11 Design-Builder’s Submittals § 3.1.11.1 Prior to submission of any
Submittals, the Design-Builder shall prepare a Submittal schedule, and shall
submit the schedule for the Owner’s approval. The Owner’s approval shall not
unreasonably be delayed or withheld. The Submittal schedule shall (1) be
coordinated with the Design-Builder’s schedule provided in Section 3.1.9.1, (2)
allow the Owner reasonable time to review Submittals, which shall in no event be
less than five (5) business days, unless mutually agreed to otherwise following
Owner’s actual receipt of such Submittals, and (3) be periodically updated to
reflect the progress of the Work. Design-Builder shall be entitled to an
increase in Contract Sum or extension of Contract Time if the Owner fails to
timely review and approval of Submittals (and in such case, Owner shall be
responsible for payment of any overtime Work required to meet the Timeline). §
3.1.11.2 By providing Submittals the Design-Builder represents to the Owner that
it has (1) reviewed and approved them, (2) determined and verified materials,
field measurements and field construction criteria related thereto, or will do
so, (3) checked and coordinated the information contained within such Submittals
with the requirements of the Work and of the Contract Documents, and (4)
confirmed that such Submittals comply with all Applicable Laws. AIA Document
A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright
Law and International Treaties. Unauthorized reproduction or distribution of
this AIA® Document, or any portion of it, may result in severe civil and
criminal penalties, and will be prosecuted to the maximum extent possible under
the law. This draft was produced by AIA software at 2:46:29 on 03/21/2016 under
Order No. 3644214778_1 which expires on 08/10/2016, and is not for resale. 11
User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k012.jpg]
AIA® Document A141™ - 2014 § 3.1.11.3 The Design-Builder shall perform no
portion of the Work for which the Contract Documents require Submittals until
the Owner has approved the respective Submittal. § 3.1.11.4 The Work shall be in
accordance with Owner-approved Submittals except that the Design-Builder shall
not be relieved of its responsibility to perform the Work consistent with the
requirements of the Contract Documents. The Work may deviate from the Contract
Documents only if the Design-Builder has notified the Owner in writing of a
deviation from the Contract Documents at the time of the Submittal and a
Modification is executed by Owner authorizing the identified deviation. The
Design-Builder shall not be relieved of responsibility for errors or omissions
in Submittals by the Owner’s approval of the Submittals. § 3.1.11.5 All
professional design services or certifications shall be provided by the
Design-Builder, including all drawings, calculations, specifications,
certifications, shop drawings and other Submittals, and shall contain the
signature and seal of the licensed design professional preparing them.
Submittals related to the Work designed or certified by the licensed design
professionals, if prepared by others, shall bear the licensed design
professional’s written approval. Design-Builder acknowledges that the Owner and
its consultants shall be entitled to and shall indeed rely upon the adequacy,
accuracy and completeness of the services, certifications and/or approvals
performed by such design professionals. § 3.1.12 Warranty. The Design-Builder
warrants to the Owner that, for one year after the actual Substantial Completion
Date, the materials and equipment furnished under the Contract will be of good
quality and new unless the Contract Documents require or permit otherwise for .
The Design-Builder further warrants that, for one year after Substantial
Completion, the Work will conform to the requirements of the Contract Documents
and will be of good quality, free from faults and/or defects, and in conformance
with the Contract Documents and fit for the use as defined in the Owner’s
Criteria. Work, materials, or equipment not conforming to these requirements may
be considered defective. The Design-Builder’s warranty excludes remedy for
damage or defect caused by abuse, alterations to the Work not executed by the
Design-Builder, improper or insufficient maintenance, improper operation, or
normal wear and tear and normal usage, taking into account the Owner’s Criteria.
If required by the Owner, the Design-Builder shall furnish satisfactory evidence
as to the kind and quality of materials and equipment. § 3.1.13 Royalties,
Patents and Copyrights § 3.1.13.1 The Design-Builder shall be solely responsible
for, and shall pay all royalties and license fees. § 3.1.13.2 The Design-Builder
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner and its separate contractors and consultants harmless
from loss on account thereof. However, if the Design-Builder has reason to
believe that the design, process or product required in the Owner’s Criteria is
an infringement of a copyright or a patent, the Design-Builder shall be
responsible for such loss unless Design-Builder promptly notifies the Owner in
writing of such belief and promptly furnishes such information to the Owner. If
the Owner receives notice from a patent or copyright owner of an alleged
violation of a patent or copyright, attributable to the Design-Builder, the
Owner shall give prompt written notice to the Design-Builder. § 3.1.14
Indemnification § 3.1.14.1 To the fullest extent permitted by law, the
Design-Builder shall indemnify and hold harmless the Owner, including the
Owner’s officers, agents and employees, from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work, but only to the extent caused by the
negligent or willful acts or omissions of the Design-Builder, Architect, a
Consultant, a Contractor, or anyone directly or indirectly employed by them or
anyone for whose acts they may be liable. Such obligation shall not be construed
to negate, abridge, or reduce other rights or obligations of indemnity that
would otherwise exist as to a party or person as stated in this Agreement. AIA
Document A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 2:46:29 on
03/21/2016 under Order No. 3644214778_1 which expires on 08/10/2016, and is not
for resale. 12 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k013.jpg]
AIA® Document A141™ - 2014 § 3.1.14.2 The indemnification obligation under this
Section 3.1.14 shall not be limited by a limitation on amount or type of
damages, compensation, or benefits payable by, on behalf of or for
Design-Builder, Architect, a Consultant, a Contractor, or anyone directly or
indirectly employed by them, under workers’ compensation acts, disability
benefit acts or other employee benefit acts. § 3.1.15 Contingent Assignment of
Agreements § 3.1.15.1 Each agreement for a portion of the Work is assigned by
the Design-Builder to the Owner, provided that .1 assignment is effective only
after termination of the Contract by the Owner for cause, pursuant to Sections
13.1.4 or 13.2.2, and only for those agreements that the Owner accepts by
written notification to the Design-Builder and the Architect, Consultants, and
Contractors whose agreements are accepted for assignment; and .2 assignment is
subject to the prior rights of the surety, if any, obligated under bond relating
to the Contract. When the Owner accepts the assignment of an agreement, the
Owner assumes the Design-Builder’s rights and obligations under the agreement.
Notwithstanding the foregoing, any rights the Owner may have as a result of
termination for cause shall not be mitigated by an assumption by the Owner of
the Design-Builder’s rights and obligations under an assigned agreement,
pursuant to this Section 3.1.15.1. § 3.1.15.2 Upon such assignment, if the Work
has been suspended for more than 30 days, the compensation under the assigned
agreement shall be equitably adjusted for increases in cost resulting from the
suspension. § 3.1.15.3 Upon such assignment to the Owner under this Section
3.1.15, the Owner may further assign the agreement to a successor design-builder
or other entity. If the Owner assigns the agreement to a successor design-
builder or other entity, the Owner shall nevertheless remain legally responsible
for all of the successor design- builder’s or other entity’s obligations under
the agreement. § 3.1.16 Design-Builder’s Insurance and Bonds. The Design-Builder
shall purchase and maintain insurance and provide bonds as set forth in Exhibit
B. ARTICLE 4 WORK PRIOR TO EXECUTION OF THE DESIGN-BUILD AMENDMENT § 4.1 General
§ 4.1.1 Any information submitted by the Design-Builder, and any interim
decisions made by the Owner, shall be for the purpose of facilitating the design
process and shall not modify the Owner’s Criteria unless the Owner and
Design-Builder execute a Modification. § 4.1.2 The Design-Builder shall advise
the Owner on proposed site use and improvements, selection of materials, and
building systems and equipment. The Design-Builder shall also provide the Owner
with recommendations, consistent with the BOD, on constructability; availability
of materials and labor; time requirements for procurement, installation and
construction; and factors related to construction cost including, but not
limited to, costs of alternative designs or materials, preliminary budgets,
life-cycle data, and possible cost reductions. § 4.2 Evaluation of the BOD §
4.2.1 The Design-Builder shall schedule and conduct meetings with the Owner and
any other necessary individuals or entities to discuss and review the Owner’s
Criteria as set forth in Section 1.1.The Design-Builder shall thereafter again
meet with the Owner to discuss a preliminary evaluation of the BOD. The
preliminary evaluation shall address possible alternative approaches to design
and construction of the Project and include the Design- Builder’s
recommendations, if any, with regard to accelerated or fast-track scheduling,
procurement, or phased AIA Document A141™ - 2014. Copyright © 2004 and 2014 by
The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 13 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k014.jpg]
AIA® Document A141™ - 2014 construction. The preliminary evaluation shall
consider cost information, constructability, and procurement and construction
scheduling issues. § 4.2.2 After the Design-Builder meets with the Owner and
presents the preliminary evaluation, the Design-Builder shall provide a written
report to the Owner, summarizing the Design-Builder’s evaluation of the BOD. The
report shall also include .1 allocations of program functions, detailing each
function and their square foot areas; .2 a preliminary estimate of the Cost of
the Work, and, if necessary, recommendations to adjust the BOD to conform to the
Owner’s budget; .3 a preliminary schedule, which shall include proposed design
milestones; dates for receiving additional information from, or for work to be
completed by, the Owner; anticipated date for the Design-Builder’s Proposal; and
dates of periodic design review sessions with the Owner; and .4 the following:
(List additional information, if any, to be included in the Design-Builder’s
written report.) § 4.2.3 The Owner shall review the Design-Builder’s written
report and, if acceptable, provide the Design- Builder with written consent to
proceed to the development of the Preliminary Design as described in Section
4.3. The consent to proceed shall not be understood to modify the Owner’s
Criteria unless the Owner and Design-Builder execute a Modification.« Reference
is made to the CRB Basis of Design Proposal for CRB Project No. 17540.S dated
June 19, 2018 » § 4.3 Preliminary Design § 4.3.1 The Design-Builder shall
prepare and submit a Preliminary Design to the Owner. The Preliminary Design
shall include a report identifying any deviations from the Owner’s Criteria, and
shall include the following: .1 Confirmation of the allocations of program
functions; .2 Site plan; .3 Building plans, sections and elevations; .4
Structural system; .5 Selections of major building systems, including but not
limited to mechanical, electrical and plumbing systems; and .6 Outline
specifications or sufficient drawing notes describing construction materials.
The Preliminary Design may include some combination of physical study models,
perspective sketches, or digital modeling. § 4.3.2 The Owner shall review the
Preliminary Design and shall in its sole discretion approve or disapprove of
such Preliminary Design. In the event Owner disapproves of such Preliminary
Design, Owner may in its sole discretion, terminate this Agreement pursuant to
Section 13.1.5. In the event Owner accepts such Preliminary Design, then it
shall provide the Design-Builder with written consent to proceed to development
of the Design-Builder’s Proposal. The Preliminary Design shall not modify the
Owner’s Criteria unless the Owner and Design-Builder execute a Modification. §
4.4 Design-Builder’s Proposal § 4.4.1 Upon the Owner’s issuance of a written
consent to proceed under Section 4.3.2, the Design-Builder shall prepare and
submit the Design-Builder’s GMax Proposal (defined herein) to the Owner. §
4.4.1.2 When the Parties agree that the design of the Project is sufficiently
developed and documented to allow detailed pricing of its construction,
Design-Builder shall prepare and submit a Guaranteed Maximum Price (“GMax”)
Proposal to Owner. The GMax Proposal must be prepared in accordance with the
guidelines and AIA Document A141™ - 2014. Copyright © 2004 and 2014 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 14 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k015.jpg]
AIA® Document A141™ - 2014 delivered in the format specified by Owner.
Design-Builder shall not withdraw its GMax Proposal for twenty-one (21) days
following submission to the Owner. § 4.4.1.3 The Design-Builder shall review
development of the GMax Proposal with the Owner on an ongoing basis to address
clarifications of scope and pricing, distribution of contingencies, schedule,
assumptions, exclusions, and other matters relevant to the establishment of a
GMax. § 4.4.1.4 The GMax Proposal must include a written description of how it
was derived that specifically identifies the clarifications and assumptions made
by the Design-Builder in the GMax and the monetary amounts attributable to them.
The GMax Proposal shall include, without limitation, a breakdown of
Design-Builder’s estimated General Conditions Costs and estimated Costs of the
Work organized by trade; contingency amounts; the Construction Phase Fee; and
the proposed Contract Time, including dates for Notice to Proceed, Substantial
Completion and Final Completion. § 4.4.1.5 The Gmax Proposal shall allow for all
changes and refinements in the Drawings and Specifications through completion of
the Construction Documents, except for material changes in scope. § 4.4.1.6 The
GMax Proposal will include a Design-Builder’s Contingency amount. § 4.4.1.7
Included with its GMax Proposal, Design-Builder shall provide two complete,
bound sets of the drawings, specifications, plans, sketches, instructions,
requirements, materials, equipment specifications and other information (the
parties agree that electronic files are recommended) or documents that fully
describe the Project as developed at the time of the GMax Proposal and that are
relevant to the establishment of the GMax. The bound supporting documents shall
be referenced in and incorporated into the GMax Proposal. § 4.4.1.8 The GMax
Proposal and all supporting documents shall identify and describe all items,
assumptions, costs, contingencies, schedules and other matters necessary and
relevant for proper execution and completion of the Work and for establishment
of the GMax. The GMax Proposal and the supporting documents are complementary
and, in the event of an irreconcilable conflict between or among them, the
interpretation that provides for the higher quality of material and/or
workmanship shall prevail over all other interpretations, unless previously
approved or accepted by the Owner. § 4.4.1.9 In submitting the GMax Proposal,
the Design-Builder represents that it will provide every item, system or element
of Work that is identified, shown or specified in the GMax Proposal or the
supporting documents, along with all necessary or ancillary materials and
equipment for their complete operating installation, unless specifically
excepted by the Owner. Upon Owner’s acceptance of the GMax Proposal, the
Design-Builder shall not be entitled to any increase in the GMax due to the
continued refinement of the Construction Documents or the absence or addition of
any detail or specification that may be required in order to complete the
construction of the Project as described in and reasonably inferable from the
GMax Proposal or the supporting documents used to establish the GMax. Any costs
that exceed the GMax shall be borne solely by the Design-Builder without
reimbursement by the Owner. Design-Builder is responsible for all design,
including incidental designing/detailing as required by the Specifications for
shop drawing purposes, except for design provided by Owner’s independent Design
Consultants, if any. § 4.4.1.10 Prior to commencement of the Construction Phase
Services and concurrently with submission of the Gmax Proposal, the
Design-Builder shall submit for the Owner’s acceptance a schedule for the
performance of Construction Phase Services as specified. The Construction Phase
Schedule shall include reasonable periods of time for the Owner’s review and
acceptance of design drawings and submissions and for approval of authorities
having jurisdiction over the Project. Upon acceptance of a Gmax Proposal by the
Owner, the Construction Phase Schedule shall not be modified except for good
cause and as mutually agreed to by the Owner and Design-Builders. AIA Document
A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright
Law and International Treaties. Unauthorized reproduction or distribution of
this AIA® Document, or any portion of it, may result in severe civil and
criminal penalties, and will be prosecuted to the maximum extent possible under
the law. This draft was produced by AIA software at 2:46:29 on 03/21/2016 under
Order No. 3644214778_1 which expires on 08/10/2016, and is not for resale. 15
User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k016.jpg]
AIA® Document A141™ - 2014 § 4.4.1.11 The GMax Proposal shall adopt and
incorporate all of the terms and conditions of this Agreement and all
attachments to this Agreement. Any proposed deviation from the terms and
conditions of this Agreement must be clearly and conspicuously identified to the
Owner in writing and specifically accepted by the Owner. In the event of a
conflict between any term of the GMax Proposal that was not clearly and
conspicuously identified and approved by the Owner and the terms of this
Agreement and its attachments, the terms of the Agreement and its attachments
shall control. § 4.4.1.12 [***]. § 4.4.1.13 Following Owner acceptance of the
GMax Proposal, Design-Builder shall continue to monitor the development of the
Construction Documents so that, when complete, the Construction Documents
adequately incorporate and resolve all qualifications, assumptions,
clarifications, exclusions and value engineering issues identified in the GMax
Proposal. During the Construction Documents stage, the Design-Builder and the
Project Architect shall jointly deliver a monthly status report to the Owner
describing the progress on the incorporation of all qualifications, assumptions,
clarifications, exclusions, value engineering issues and all other matters
relevant to the establishment of the GMax into the Construction Documents. §
4.4.1.14 The Design-Builder shall be entitled to an equitable adjustment of the
GMax if it is required to pay or bear the burden of any new federal, state, or
local tax, or any rate increase of an existing tax, except taxes on income,
adopted through statute, court decision, written ruling, or regulation taking
effect after acceptance of the GMax Proposal. § 4.4.1.15 The Parties may agree
to convert the GMP to a lump sum contract amount at any time after the Design-
Builder has received bids or proposals from trade contractors or Subcontractors
for the performance of all major elements of the Work. In proposing a lump sum
amount, the Design-Builder shall consider the buyout savings, any unused
contingency amounts and the trade package contracts that have not been
finalized. In preparing a lump sum conversion proposal, the General Contractor
must provide the following information: The stage of completion of the Project;
The trade packages that have been completely bought out; The trade packages
remaining that have not been bought out; A complete line item breakdown of the
calculations used to establish a lump sum amount based on the GMP Schedule of
Values; An accounting of all savings amounts that are to be returned to the
Owner as part of the lump sum calculation; and Any other Project information
requested by the Owner. The Design-Builder shall document the actual Cost of the
Work at buyout as compared to the Guaranteed Maximum Price proposal and shall
report this information to the Owner monthly with Design-Builder’s
recommendation for selection of a bid/proposal for each subcontracting package.
§ 4.4.2 In support of and submitted with the GMP Proposal, the Design-Builder
shall prepare and submit the Design- Builder’s Proposal to the Owner. The
Design-Builder’s Proposal shall include, but not be limited to the following: .1
A list of the Preliminary Design documents and other information, including the
Design-Builder’s clarifications, assumptions and deviations from the Owner’s
Criteria, upon which the Design- Builder’s Proposal is based; .2 The proposed
Contract Sum, including the compensation method and, if based upon the Cost of
the Work plus a fee, a written statement of estimated cost organized by trade
categories, allowances, contingencies, Design-Builder’s Fee, and other items
that comprise the Contract Sum; .3 Any information as to the proposed Contract
Sum that is in addition to that included in the GMP Proposal; AIA Document A141™
- 2014. Copyright © 2004 and 2014 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 16 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k017.jpg]
AIA® Document A141™ - 2014 .4 The agreed-upon date the Design-Builder shall
achieve Substantial Completion; .5 An enumeration of any qualifications and
exclusions, if applicable; .6 A list of the Design-Builder’s key personnel,
Contractors and suppliers; and .7 The date on which the Design-Builder’s
Proposal expires. § 4.4.3 Submission of the Design-Builder’s Proposal shall
constitute a representation by the Design-Builder that it has visited the site
and become familiar with local conditions under which the Work is to be
completed. § 4.4.4 If the Owner and Design-Builder agree on a proposal, the
Owner and Design-Builder shall execute the Design-Build Amendment setting forth
the terms of their agreement, which Design-Build Amendment shall be incorporated
by reference and attached hereto as Exhibit A. ARTICLE 5 WORK FOLLOWING
EXECUTION OF THE DESIGN-BUILD AMENDMENT § 5.1 Construction Documents § 5.1.1
Upon the execution of the Design-Build Amendment, the Design-Builder shall
prepare Construction Documents. The Construction Documents shall establish the
quality levels of materials and systems required. The Construction Documents
shall be consistent with the Contract Documents. § 5.1.2 The Design-Builder
shall provide the Construction Documents to the Owner for the Owner’s
information. If the Owner discovers any deviations between the Construction
Documents and the Contract Documents, the Owner shall promptly notify the
Design-Builder of such deviations in writing. The Construction Documents shall
not modify the Contract Documents unless the Owner and Design-Builder execute a
Modification. The failure of the Owner to discover any such deviations shall not
relieve the Design-Builder of the obligation to perform the Work in accordance
with the Contract Documents. § 5.2 Construction § 5.2.1 Commencement. Except as
permitted in Section 5.2.2, construction shall not commence prior to execution
of the Design-Build Amendment. § 5.2.2 If the Owner and Design-Builder agree in
writing, construction may proceed prior to the execution of the Design-Build
Amendment. However, such authorization shall not waive the Owner’s right to
reject the Design- Builder’s Proposal. § 5.2.3 The Design-Builder shall
supervise and direct the Work, using Standard of Care as defined in paragraph
3.1.3. The Design-Builder shall be solely responsible for all construction
means, methods, techniques, sequences and procedures, and for coordinating the
Work under the Contract, unless the Contract Documents give other specific
instructions concerning these matters. § 5.2.4 The Design-Builder shall be
responsible for inspection of portions of Work already performed to determine
that such portions are in proper condition to receive subsequent Work. § 5.3
Labor and Materials § 5.3.1 Unless otherwise provided in the Contract Documents,
the Design-Builder shall provide and pay for labor, materials, equipment, tools,
construction equipment and machinery, water, heat, utilities, transportation,
and other facilities and services, necessary for proper execution and completion
of the Work, whether temporary or permanent, and whether or not incorporated or
to be incorporated in the Work. AIA Document A141™ - 2014. Copyright © 2004 and
2014 by The American Institute of Architects. All rights reserved. WARNING: This
AIA® Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 17 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k018.jpg]
AIA® Document A141™ - 2014 § 5.3.2 When a material or system is specified in the
Contract Documents, the Design-Builder may make substitutions only in accordance
with Article 6. § 5.3.3 The Design-Builder shall enforce strict discipline and
good order among the Design-Builder’s employees and other persons carrying out
the Work. The Design-Builder shall not permit employment of unfit persons or
persons not properly skilled in tasks assigned to them. The Design-Builder shall
not knowingly employ or contract with an illegal alien to perform work under
this Agreement, and shall not enter into a contract with a Consultant,
Contractor or third-party Architect without obtaining a certification that such
vendor shall not knowingly employ or contract with an illegal alien to perform
work under this Agreement. § 5.4 Taxes The Design-Builder shall pay sales,
consumer, use and similar taxes, for the Work provided by the Design-Builder,
that are legally enacted when the Design-Build Amendment is executed or that are
legally enacted before Design- Builder’s commissioning of the facility and its
equipment to Owner, whether or not yet effective or merely scheduled to go into
effect. § 5.5 Permits, Fees, Notices and Compliance with Laws § 5.5.1 Unless
otherwise provided in the Contract Documents, the Design-Builder shall secure
and pay for the building permit as well as any other permits, fees, licenses,
and inspections by government agencies, necessary for proper execution of the
Work and Substantial Completion of the Project. § 5.5.2 The Design-Builder shall
comply with and give notices required by Applicable Laws, applicable to
performance of the Work. § 5.5.3 Concealed or Unknown Conditions. If the
Design-Builder encounters conditions at the site that are (1) subsurface or
otherwise concealed physical conditions that differ materially from those
indicated in the Contract Documents or (2) unknown physical conditions of an
unusual nature that differ materially from those ordinarily found to exist and
generally recognized as inherent in construction activities of the character
provided for in the Contract Documents, the Design-Builder shall promptly
provide written notice to the Owner before conditions are disturbed and in no
event later than 5 days after first observance of the conditions. The Owner
shall promptly investigate such conditions and, if the Owner determines that
they differ materially and would cause an increase or decrease in the
Design-Builder’s cost of, or time required for, performance of any part of the
Work, then the Design- Builder shall recommend in writing to the Owner an
equitable adjustment in the Contract Sum or Contract Time, or both. If the Owner
determines that the conditions at the site are not materially different from
those indicated in the Contract Documents and that no change in the terms of the
Contract is justified, the Owner shall promptly notify the Design-Builder in
writing, stating the reasons. If the Design-Builder disputes the Owner’s
determination or recommendation, the Design-Builder may proceed as provided in
Article 14. § 5.5.4 If, in the course of the Work, the Design-Builder encounters
human remains, or recognizes the existence of burial markers, archaeological
sites, or wetlands, not indicated in the Contract Documents, the Design-Builder
shall immediately suspend any operations that would affect them and shall notify
the Owner. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Design-Builder shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments in the
Contract Sum and Contract Time arising from the existence of such remains or
features may be made as provided in Article 14. § 5.6 Allowances § 5.6.1 The
Design-Builder shall include in the Contract Sum all allowances stated in the
Contract Documents. Items covered by allowances shall be supplied for such
amounts, and by such persons or entities as the Owner may direct, but the
Design-Builder shall not be required to employ persons or entities to whom the
Design-Builder has reasonable objection. AIA Document A141™ - 2014. Copyright ©
2004 and 2014 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This draft was
produced by AIA software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1
which expires on 08/10/2016, and is not for resale. 18 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k019.jpg]
AIA® Document A141™ - 2014 § 5.6.2 Unless otherwise provided in the Contract
Documents, .1 allowances shall cover the cost to the Design-Builder of materials
and equipment delivered at the site and all required taxes, less applicable
trade discounts (i.e. Owner shall receive the benefit of Design- Builder’s
applicable trade discounts); .2 the Design-Builder’s costs for unloading and
handling at the site, labor, installation costs, overhead, profit, and other
expenses contemplated for stated allowance amounts, shall be included in the
Contract Sum but not in the allowances; and .3 whenever costs are more than or
less than allowances, the Contract Sum shall be adjusted accordingly by Change
Order. The amount of the Change Order shall reflect (1) the difference between
actual costs and the allowances under Section 5.6.2.1 and (2) changes in
Design-Builder’s costs under Section 5.6.2.2. § 5.6.3 The Owner shall make
selections of materials and equipment with reasonable promptness for allowances
requiring Owner selection. § 5.7 Key Personnel, Contractors and Suppliers §
5.7.1 The Design-Builder shall not employ personnel, or contract with
Contractors or suppliers to whom the Owner has made reasonable and timely
objection, prior to the execution of the Design-Build Amendment. The
Design-Builder shall not be required to contract with anyone to whom the
Design-Builder has made reasonable and timely objection. § 5.7.2 If the
Design-Builder changes any of the personnel, Contractors or suppliers identified
in the Design-Build Amendment, the Design-Builder shall notify the Owner and
provide the name and qualifications of the new personnel, Contractor or
supplier. The Owner may reply within 14 days to the Design-Builder in writing,
stating (1) whether the Owner has reasonable objection to the proposed
personnel, Contractor or supplier or (2) that the Owner requires additional time
to review. Failure of the Owner to reply within the 14-day period shall
constitute notice of no reasonable objection. § 5.7.3 Except for those persons
or entities already identified or required in the Design-Build Amendment, the
Design-Builder, as soon as practicable after execution of the Design-Build
Amendment, shall furnish in writing to the Owner the names of persons or
entities (including those who are to furnish materials or equipment fabricated
to a special design) proposed for each principal portion of the Work. The Owner
may reply within 14 days to the Design- Builder in writing stating (1) whether
the Owner has reasonable objection to any such proposed person or entity or (2)
that the Owner requires additional time for review. Failure of the Owner to
reply within the 14-day period shall constitute notice of no reasonable
objection. § 5.7.3.1 If the Owner has reasonable objection to a person or entity
proposed by the Design-Builder, the Design- Builder shall propose another to
whom the Owner has no reasonable objection. If the rejected person or entity was
reasonably capable of performing the Work, within the Contract Sum and Contract
Time, then the Design-Builder may increase or decrease the Contract Sum and/or
the Contract Time by the difference in which the new proposed person or entity
would be able to perform the Work, if any, occasioned by such change, and an
appropriate Change Order shall be issued before commencement of the substitute
person or entity’s Work. § 5.8 Documents and Submittals at the Site The
Design-Builder shall maintain at the site for the Owner one copy of the Contract
Documents and a current set of the Construction Documents, in good order and
marked currently to indicate field changes and selections made during
construction, and one copy of approved Submittals. The Design-Builder shall
deliver these items to the Owner in accordance with Section 9.10.2 as a record
of the Work as constructed. AIA Document A141™ - 2014. Copyright © 2004 and 2014
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 19 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k020.jpg]
AIA® Document A141™ - 2014 § 5.9 Use of Site The Design-Builder shall confine
operations at the site to areas permitted by Applicable Laws, and the Contract
Documents, and shall not unreasonably encumber the site with materials or
equipment. § 5.10 Cutting and Patching The Design-Builder shall not cut, patch
or otherwise alter fully or partially completed construction by the Owner or a
separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Design-Builder shall not unreasonably withhold from the Owner or a separate
contractor the Design-Builder’s consent to cutting or otherwise altering the
Work. § 5.11 Cleaning Up § 5.11.1 The Design-Builder shall keep the premises and
surrounding area free from accumulation of waste materials or rubbish caused by
operations under the Contract. At completion of the Work, the Design-Builder
shall remove waste materials, rubbish, the Design-Builder’s tools, construction
equipment, machinery and surplus materials from and about the Project, and shall
clean all glass surfaces and shall leave the Work "broom clean" or its
equivalent, unless otherwise specified by Owner-executed written Modification. §
5.11.2 If the Design-Builder fails to clean up as provided in the Contract
Documents, the Owner may do so and Owner shall be entitled to reimbursement from
the Design-Builder. § 5.12 Access to Work The Design-Builder shall provide the
Owner and its separate contractors and consultants access to the Work in
preparation and progress wherever located. The Design-Builder shall notify the
Owner regarding Project safety criteria and programs, which the Owner, and its
contractors and consultants, shall comply with while at the site. § 5.13
Construction by Owner or by Separate Contractors § 5.13.1 Owner’s Right to
Perform Construction and to Award Separate Contracts § 5.13.1.1 The Owner
reserves the right to perform construction or operations related to the Project
with the Owner’s own forces; and to award separate contracts in connection with
other portions of the Project, or other construction or operations on the site,
under terms and conditions identical or substantially similar to this Contract,
including those terms and conditions related to insurance and waiver of
subrogation. The Owner shall notify the Design-Builder promptly after execution
of any separate contract. If the Design-Builder claims that delay or additional
cost is involved because of such action by the Owner, the Design-Builder shall
make a Claim as provided in Article 14. § 5.13.1.2 When separate contracts are
awarded for different portions of the Project or other construction or
operations on the site, the term “Design-Builder” in the Contract Documents in
each case shall mean the individual or entity that executes each separate
agreement with the Owner. § 5.13.1.3 The Owner shall provide for coordination of
the activities of the Owner’s own forces, and of each separate contractor, with
the Work of the Design-Builder, who shall cooperate with them. The
Design-Builder shall participate with other separate contractors and the Owner
in reviewing their construction schedules. The Design- Builder shall make any
revisions to the construction schedule deemed necessary after a joint review and
mutual agreement (creating a “New Timeline”). The New Timeline shall then
constitute the schedules to be used by the Design-Builder, separate contractors
and the Owner until subsequently revised. § 5.13.1.4 Unless otherwise provided
in the Contract Documents, when the Owner performs construction or operations
related to the Project with the Owner’s own forces or separate contractors, the
Owner shall be deemed to be subject to the same obligations, and to have the
same rights, that apply to the Design-Builder under the Contract. AIA Document
A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright
Law and International Treaties. Unauthorized reproduction or distribution of
this AIA® Document, or any portion of it, may result in severe civil and
criminal penalties, and will be prosecuted to the maximum extent possible under
the law. This draft was produced by AIA software at 2:46:29 on 03/21/2016 under
Order No. 3644214778_1 which expires on 08/10/2016, and is not for resale. 20
User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k021.jpg]
AIA® Document A141™ - 2014 § 5.14 Mutual Responsibility § 5.14.1 The
Design-Builder shall afford the Owner and separate contractors reasonable
opportunity for introduction and storage of their materials and equipment and
performance of their activities, and shall connect and coordinate the
Design-Builder’s construction and operations with theirs as required by the
Contract Documents. § 5.14.2 If part of the Design-Builder’s Work depends upon
construction or operations by the Owner or a separate contractor, the
Design-Builder shall, prior to proceeding with that portion of the Work, prepare
a written report to the Owner, identifying apparent discrepancies or defects in
the construction or operations by the Owner or separate contractor that would
render it unsuitable for proper execution and results of the Design-Builder’s
Work. Failure of the Design-Builder to report shall constitute Design-Builder’s
acknowledgment that the Owner’s or separate contractor’s completed or partially
completed construction is fit and proper to receive the Design-Builder’s Work,
except as to defects not able at that time to be reasonably discoverable. §
5.14.3 The Design-Builder shall reimburse the Owner for costs the Owner incurs
that are payable to a separate contractor because of the Design-Builder’s
delays, improperly timed activities or defective construction. The Owner shall
be responsible to the Design-Builder for costs the Design-Builder incurs because
of a separate contractor’s delays, improperly timed activities (both in
consideration of the New Timeline), damage to the Work or defective
construction. § 5.14.4 The Design-Builder shall promptly remedy damage the
Design-Builder wrongfully causes to completed or partially completed
construction or to property of the Owner or separate contractors as provided in
Section 10.2.5. § 5.14.5 The Owner and each separate contractor shall have the
same responsibilities for cutting and patching the Work as the Design-Builder
has with respect to the construction of the Owner or separate contractors in
Section 5.10. § 5.15 Owner’s Right to Clean Up If a dispute arises among the
Design-Builder, separate contractors and the Owner as to the responsibility
under their respective contracts for maintaining the premises and surrounding
area free from waste materials and rubbish, the Owner may clean up and will
allocate the cost among those responsible, subject to Section 5.11.2. ARTICLE 6
CHANGES IN THE WORK § 6.1 General § 6.1.1 Changes in the Work (consisting of
additions, deletions, or modifications with the Contract Sum and the Contract
Time being adjusted accordingly) may be accomplished after execution of the
Contract, and without invalidating the Contract, by Change Order or Change
Directive, subject to the limitations stated in this Article 6 and elsewhere in
the Contract Documents. § 6.1.2 A Change Order shall be based upon agreement
between the Owner and Design-Builder. The Owner may issue a Change Directive
without agreement by the Design-Builder. § 6.1.3 Changes in the Work shall be
performed under applicable provisions of the Contract Documents, and the
Design-Builder shall proceed promptly, unless otherwise provided in the Change
Order or Change Directive. § 6.2 Change Orders § 6.2.1 A Change Order is a
written instrument signed by the Owner and Design-Builder stating their
agreement upon all of the following: .1 The change in the Work; .2 The amount of
the adjustment, if any, in the Contract Sum or, if prior to execution of the
Design- Build Amendment, the adjustment in the Design-Builder’s compensation;
and .3 The extent of the adjustment, if any, in the Contract Time. AIA Document
A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright
Law and International Treaties. Unauthorized reproduction or distribution of
this AIA® Document, or any portion of it, may result in severe civil and
criminal penalties, and will be prosecuted to the maximum extent possible under
the law. This draft was produced by AIA software at 2:46:29 on 03/21/2016 under
Order No. 3644214778_1 which expires on 08/10/2016, and is not for resale. 21
User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k022.jpg]
AIA® Document A141™ - 2014 § 6.3 Change Directives § 6.3.1 A Change Directive is
a written order signed by the Owner directing a change in the Work prior to
agreement on adjustment, if any, in the Contract Sum or, if prior to execution
of the Design-Build Amendment, the adjustment in the Design-Builder’s
compensation, or Contract Time. The Owner may by Change Directive, without
invalidating the Contract, order changes in the Work within the general scope of
the Contract consisting of additions, deletions or other revisions, the Contract
Sum or, if prior to execution of the Design-Build Amendment, the adjustment in
the Design-Builder’s compensation, and Contract Time being adjusted accordingly.
§ 6.3.2 A Change Directive shall be used in the absence of total agreement on
the terms of a Change Order. § 6.3.3 If the Change Directive provides for an
adjustment to the Contract Sum or, if prior to execution of the Design-Build
Amendment, an adjustment in the Design-Builder’s compensation, the adjustment
shall be based on one of the following methods: .1 Mutual acceptance of a lump
sum properly itemized and supported by sufficient substantiating data to permit
evaluation; .2 Unit prices stated in the Contract Documents or subsequently
agreed upon; .3 Cost to be determined in a manner agreed upon by the parties and
a mutually acceptable fixed or percentage fee; or .4 As provided in Section
6.3.7. § 6.3.4 If unit prices are stated in the Contract Documents or
subsequently agreed upon, and if quantities originally contemplated are
materially changed in a proposed Change Order or Change Directive so that
application of such unit prices to quantities of Work proposed will cause
substantial inequity to the Owner or Design-Builder, the applicable unit prices
shall be equitably adjusted. § 6.3.5 Upon receipt of a Change Directive, the
Design-Builder shall promptly proceed with the change in the Work involved and
advise the Owner of the Design-Builder’s agreement or disagreement with the
method, if any, provided in the Change Directive for determining the proposed
adjustment in the Contract Sum or, if prior to execution of the Design-Build
Amendment, the adjustment in the Design-Builder’s compensation, or Contract
Time. § 6.3.6 A Change Directive signed by the Design-Builder indicates the
Design-Builder’s agreement therewith, including adjustment in Contract Sum or,
if prior to execution of the Design-Build Amendment, the adjustment in the
Design-Builder’s compensation, and Contract Time or the method for determining
them. Such agreement shall be effective immediately and shall be recorded as a
Change Order. § 6.3.7 If the Design-Builder does not respond promptly or
disagrees with the method for adjustment in the Contract Sum or, if prior to
execution of the Design-Build Amendment, the method for adjustment in the
Design-Builder’s compensation, the Owner shall determine the method and the
adjustment on the basis of reasonable expenditures and savings of those
performing the Work attributable to the change, including, in case of an
increase, an amount for overhead and profit as set forth in the Agreement, or if
no such amount is set forth in the Agreement, a reasonable amount. In such case,
and also under Section 6.3.3.3, the Design-Builder shall keep and present, in
such form as the Owner may prescribe, an itemized accounting together with
appropriate supporting data. Unless otherwise provided in the Design- Build
Documents, costs for the purposes of this Section 6.3.7 shall be limited to the
following: .1 Additional costs of professional services; .2 Costs of labor,
including social security, unemployment insurance, fringe benefits required by
agreement or custom, and workers’ compensation insurance; AIA Document A141™ -
2014. Copyright © 2004 and 2014 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 22 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k023.jpg]
AIA® Document A141™ - 2014 .3 Costs of materials, supplies and equipment,
including cost of transportation, whether incorporated or consumed; .4 Rental
costs of machinery and equipment, exclusive of hand tools, whether rented from
the Design- Builder or others; .5 Costs of premiums for all bonds and insurance,
permit fees, and sales, use or similar taxes related to the Work; and .6
Additional costs of supervision and field office personnel directly attributable
to the change. § 6.3.8 The amount of credit to be allowed by the Design-Builder
to the Owner for a deletion or change that results in a net decrease in the
Contract Sum or, if prior to execution of the Design-Build Amendment, in the
Design-Builder’s compensation, shall be actual net cost. When both additions and
credits covering related Work or substitutions are involved in a change, the
allowance for overhead and profit shall be figured on the basis of net increase,
if any, with respect to that change. § 6.3.9 Pending final determination of the
total cost of a Change Directive to the Owner, the Design- Builder may request
payment for Work completed under the Change Directive in Applications for
Payment. The Owner will make an interim determination for purposes of
certification for payment for those costs deemed to be reasonably justified. The
Owner’s interim determination of cost shall adjust the Contract Sum or, if prior
to execution of the Design-Build Amendment, the Design-Builder’s compensation,
on the same basis as a Change Order, subject to the right of Design-Builder to
disagree and assert a Claim in accordance with Article 14. § 6.3.10 When the
Owner and Design-Builder agree with a determination concerning the adjustments
in the Contract Sum or, if prior to execution of the Design-Build Amendment, the
adjustment in the Design- Builder’s compensation and Contract Time, or otherwise
reach agreement upon the adjustments, such agreement shall be effective
immediately and the Owner and Design-Builder shall execute a Change Order.
Change Orders may be issued for all or any part of a Change Directive. ARTICLE 7
OWNER’S RESPONSIBILITIES § 7.1 General § 7.1.1 The Owner shall designate in
writing a representative who shall have express authority to bind the Owner with
respect to all Project matters requiring the Owner’s approval or authorization.
§ 7.1.2 The Owner shall render decisions in a timely manner and in accordance
with the Design-Builder’s schedule agreed to by the Owner. The Owner shall
furnish to the Design-Builder, within 15 days after receipt of a written
request, information necessary and relevant for the Design-Builder to evaluate,
give notice of or enforce mechanic’s lien rights. Such information shall include
a correct statement of the record legal title to the property on which the
Project is located, usually referred to as the site, and the Owner’s interest
therein. § 7.2 Information and Services Required of the Owner § 7.2.1 The Owner
shall furnish information or services required of the Owner by the Contract
Documents with reasonable promptness. § 7.2.2 The Owner shall provide, to the
extent under the Owner’s control and if not required by the Design-Build
Documents to be provided by the Design-Builder, the results and reports of prior
tests, inspections or investigations conducted for the Project involving
structural or mechanical systems; chemical, air and water pollution; hazardous
materials; or environmental and subsurface conditions and AIA Document A141™ -
2014. Copyright © 2004 and 2014 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 23 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k024.jpg]
AIA® Document A141™ - 2014 information regarding the presence of pollutants at
the Project site. Upon receipt of a written request from the Design-Builder, the
Owner shall also provide surveys describing physical characteristics, legal
limitations and utility locations for the site of the Project, and a legal
description of the site under the Owner’s control. § 7.2.3 The Owner shall
promptly obtain easements, zoning variances, and legal authorizations or
entitlements regarding site utilization where essential to the execution of the
Project. § 7.2.4 The Owner shall cooperate with the Design-Builder in securing
building and other permits, licenses and inspections. § 7.2.5 The services,
information, surveys and reports required to be provided by the Owner under this
Agreement, shall be furnished at the Owner's expense, and except as otherwise
specifically provided in this Agreement or elsewhere in the Contract Documents
or to the extent the Owner advises the Design-Builder to the contrary in
writing, the Design-Builder shall be entitled to rely upon the accuracy and
completeness thereof. In no event shall the Design-Builder be relieved of its
responsibility to exercise proper precautions relating to the safe performance
of the Work. § 7.2.6 If the Owner observes or otherwise becomes aware of a fault
or defect in the Work or non-conformity with the Contract Documents, the Owner
shall give prompt written notice thereof to the Design-Builder. § 7.2.7 Prior to
the execution of the Design-Build Amendment, the Design-Builder may request in
writing that the Owner provide reasonable evidence that the Owner has made
financial arrangements to fulfill the Owner’s obligations under the Design-Build
Documents and the Design-Builder’s Proposal. Thereafter, the Design-Builder may
only request such evidence if (1) the Owner fails to make payments to the
Design-Builder as the Design-Build Documents require; (2) a change in the Work
materially changes the Contract Sum; or (3) the Design-Builder identifies in
writing a reasonable concern regarding the Owner’s ability to make payment when
due. The Owner shall furnish such evidence as a condition precedent to
commencement or continuation of the Work or the portion of the Work affected by
a material change. After the Owner furnishes the evidence, the Owner shall not
materially vary such financial arrangements without prior notice to the
Design-Builder. § 7.2.8 Except as otherwise provided in the Contract Documents
or when direct communications have been specially authorized, the Owner shall
communicate through the Design-Builder with persons or entities employed or
retained by the Design-Builder. § 7.2.9 Unless required by the Contract
Documents to be provided by the Design-Builder, the Owner shall, upon request
from the Design-Builder, furnish the services of geotechnical engineers or other
consultants for investigation of subsurface, air and water conditions when such
services are reasonably necessary to properly carry out the design services
furnished by the Design-Builder. In such event, the Design-Builder shall specify
the services required. Such services may include, but are not limited to, test
borings, test pits, determinations of soil bearing values, percolation tests,
evaluations of hazardous materials, ground corrosion and resistivity tests, and
necessary operations for anticipating subsoil conditions. The services of
geotechnical engineer(s) or other consultants shall include preparation and
submission of all appropriate reports and professional recommendations. § 7.2.10
The Owner shall purchase and maintain insurance as set forth in Exhibit B. § 7.3
Submittals § 7.3.1 The Owner shall review and approve or take other appropriate
action on Submittals. Review of Submittals is not conducted for the purpose of
determining the accuracy and completeness of other details, such as dimensions
and quantities; or for substantiating instructions for installation or
performance of equipment or systems; or for determining that the Submittals are
in conformance with the Contract Documents, all of which remain the
responsibility of the Design-Builder as required by the Contract Documents. The
Owner’s action will be taken in AIA Document A141™ - 2014. Copyright © 2004 and
2014 by The American Institute of Architects. All rights reserved. WARNING: This
AIA® Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 24 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k025.jpg]
AIA® Document A141™ - 2014 accordance with the Submittal schedule approved by
the Owner or, in the absence of an approved Submittal schedule, with reasonable
promptness while allowing sufficient time in the Owner’s judgment to permit
adequate review, which shall in no event be less than five (5) days following
Owner’s actual receipt of such Submittal. The Owner’s review of Submittals shall
not relieve the Design-Builder of the obligations under Sections 3.1.11, 3.1.12,
and 5.2.3. The Owner’s review shall not constitute approval of safety
precautions or, unless otherwise specifically stated by the Owner, of any
construction means, methods, techniques, sequences or procedures. The Owner’s
approval of a specific item shall not indicate approval of an assembly of which
the item is a component. Failure of Owner to notify Design-Builder of an
approval or disapproval of any critical submittal, as defined and agreed to by
Design-Builder and Owner, shall be deemed a disapproval in any event. § 7.3.2
Upon review of the Submittals required by the Contract Documents, the Owner
shall notify the Design- Builder of any non-conformance with the Contract
Documents the Owner discovers. § 7.4 Visits to the site by the Owner shall not
be construed to create an obligation on the part of the Owner to make on-site
inspections to check the quality or quantity of the Work. The Owner shall
neither have control over or charge of, nor be responsible for, the construction
means, methods, techniques, sequences or procedures, or for the safety
precautions and programs in connection with the Work, because these are solely
the Design-Builder’s rights and responsibilities under the Contract Documents. §
7.5 The Owner shall not be responsible for the Design-Builder’s failure to
perform the Work in accordance with the requirements of the Contract Documents.
The Owner shall not have control over or charge of, and will not be responsible
for acts or omissions of the Design-Builder, Architect, Consultants,
Contractors, or their agents or employees, or any other persons or entities
performing portions of the Work for the Design-Builder. § 7.6 The Owner has the
authority to reject Work that does not conform to the Contract Documents. The
Owner shall have authority to require inspection or testing of the Work in
accordance with Section 15.5.2, whether or not such Work is fabricated,
installed or completed. However, neither this authority of the Owner nor a
decision made in good faith either to exercise or not to exercise such authority
shall give rise to a duty or responsibility of the Owner to the Design-Builder,
the Architect, Consultants, Contractors, material and equipment suppliers, their
agents or employees, or other persons or entities performing portions of the
Work. § 7.7 The Owner shall determine the date or dates of Substantial
Completion in accordance with Section 9.8 and the date of final completion in
accordance with Section 9.10. § 7.8 Owner’s Right to Stop Work If the
Design-Builder fails to correct Work which is not in accordance with the
requirements of the Contract Documents as required by Section 11.2 or
persistently fails to carry out Work in accordance with the Contract Documents,
the Owner may issue a written order to the Design-Builder to stop the Work, or
any portion thereof, until the cause for such order has been eliminated;
however, the right of the Owner to stop the Work shall not give rise to a duty
on the part of the Owner to exercise this right for the benefit of the
Design-Builder or any other person or entity, except to the extent required by
Section 5.13.1.3. § 7.9 Owner’s Right to Carry Out the Work If the
Design-Builder defaults or neglects to carry out the Work in accordance with the
Contract Documents and fails within a ten-day period after receipt of written
notice from the Owner to commence and continue correction of such default or
neglect with diligence and promptness, the Owner may, without prejudice to other
remedies the Owner may have, correct such deficiencies. In such case, an
appropriate Change Order shall be issued deducting from payments then or
thereafter due the Design-Builder the Owner’s actual cost of correcting such
deficiencies. If payments then or thereafter due the Design-Builder are not
sufficient to cover such amounts, the Design-Builder shall promptly pay the
difference to the Owner. AIA Document A141™ - 2014. Copyright © 2004 and 2014 by
The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 25 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k026.jpg]
AIA® Document A141™ - 2014 ARTICLE 8 TIME § 8.1 Progress and Completion § 8.1.1
Time limits stated in the Timeline, which is incorporated into and a part of the
Contract Documents, are of the essence of the Contract. By executing the
Design-Build Amendment the Design-Builder confirms that the Contract Time is a
reasonable period for performing the Work. § 8.1.2 The Design-Builder shall not,
except by agreement of the Owner in writing, commence the Work prior to the
effective date of insurance, other than property insurance, required by this
Contract. The Contract Time shall not be adjusted as a result of the
Design-Builder’s failure to obtain insurance required under this Contract. §
8.1.3 The Design-Builder shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time. § 8.2 Delays and
Extensions of Time § 8.2.1 If the Design-Builder is delayed at any time in the
commencement or progress of the Work by an act or neglect of the Owner or of a
consultant or separate contractor employed by the Owner; or by labor disputes,
fire, unusual delay in deliveries, unavoidable casualties or other causes beyond
the Design-Builder’s control; or by delay authorized by the Owner in writing
pending mediation and binding dispute resolution or by other causes that the
Owner determines may justify delay, then the Contract Time shall be extended by
Change Order for such reasonable time as the Owner may determine. § 8.2.2 Claims
relating to time shall be made in accordance with applicable provisions of
Article 14. § 8.2.3 This Section 8.2 does not preclude recovery of damages for
delay by either party under other provisions of the Contract Documents. ARTICLE
9 PAYMENT APPLICATIONS AND PROJECT COMPLETION § 9.1 Contract Sum The Contract
Sum is stated in the Design-Build Amendment. § 9.2 Schedule of Values Where the
Contract Sum is based on a stipulated sum or Guaranteed Maximum Price, the
Design-Builder, prior to the first Application for Payment after execution of
the Design-Build Amendment shall submit to the Owner a schedule of values
allocating the entire Contract Sum to the various portions of the Work and
prepared in such form and supported by such data to substantiate its accuracy as
the Owner may require. This schedule, unless objected to by the Owner, shall be
used as a basis for reviewing the Design-Builder’s Applications for Payment. §
9.3 Applications for Payment § 9.3.1 At least ten days before the date
established for each progress payment, the Design-Builder shall submit to the
Owner an itemized Application for Payment for completed portions of the Work.
The application shall be notarized, if required, and supported by data
substantiating the Design-Builder’s right to payment as the Owner may require,
such as copies of requisitions from the Architect, Consultants, Contractors, and
material suppliers, and shall reflect retainage if provided for in the Contract
Documents. § 9.3.1.1 As provided in Section 6.3.9, Applications for Payment may
include requests for payment on account of changes in the Work that have been
properly authorized by Change Directives, or by interim determinations of the
Owner, but not yet included in Change Orders. AIA Document A141™ - 2014.
Copyright © 2004 and 2014 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 26 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k027.jpg]
AIA® Document A141™ - 2014 § 9.3.1.2 Applications for Payment shall not include
requests for payment for portions of the Work for which the Design-Builder does
not intend to pay the Architect, Consultant, Contractor, material supplier, or
other persons or entities providing services or work for the Design-Builder,
unless such Work has been performed by others whom the Design-Builder intends to
pay. § 9.3.2 Unless otherwise provided in the Contract Documents, payments shall
be made for services provided as well as materials and equipment delivered and
suitably stored for subsequent incorporation in the Work. Payment for materials
and equipment stored on or off the site shall be conditioned upon compliance by
the Design-Builder to establish the Owner’s title to such materials and
equipment or otherwise protect the Owner’s interest, and shall include the costs
of applicable insurance, storage and transportation to the site for such
materials and equipment stored off the site. § 9.3.3 The Design-Builder warrants
that title to all Work, other than Instruments of Service, covered by an
Application for Payment will pass to the Owner no later than the time of
payment. The Design-Builder further warrants that, upon submittal of an
Application for Payment, all Work for which Certificates for Payment have been
previously issued and payments received from the Owner shall, to the best of the
Design-Builder’s knowledge, information and belief, be free and clear of liens,
security interests or encumbrances in favor of the Design-Builder, Architect,
Consultants, Contractors, material suppliers, or other persons or entities
entitled to make a claim by reason of having provided labor, materials and
equipment relating to the Work. § 9.4 Certificates for Payment The Owner shall,
within seven days after receipt of the Design-Builder’s Application for Payment,
issue to the Design-Builder a Certificate for Payment indicating the amount the
Owner determines is properly due, and notify the Design-Builder in writing of
the Owner’s reasons for withholding certification in whole or in part as
provided in Section 9.5.1. § 9.5 Decisions to Withhold Certification § 9.5.1 The
Owner may withhold a Certificate for Payment in whole or in part to the extent
reasonably necessary to protect the Owner due to the Owner’s determination that
the Work has not progressed to the point indicated in the Design-Builder’s
Application for Payment, or the quality of the Work is not in accordance with
the Contract Documents. If the Owner is unable to certify payment in the amount
of the Application, the Owner will notify the Design-Builder as provided in
Section 9.4. If the Design-Builder and Owner cannot agree on a revised amount,
the Owner will promptly issue a Certificate for Payment for the amount that the
Owner deems to be due and owing. The Owner may also withhold a Certificate for
Payment or, because of subsequently discovered evidence, may nullify the whole
or a part of a Certificate for Payment previously issued to such extent as may
be necessary to protect the Owner from loss for which the Design-Builder is
responsible because of .1 defective Work, including design and construction, not
remedied; .2 third party claims filed; .3 failure of the Design-Builder to make
payments properly to the Architect, Consultants, Contractors or others, for
services, labor, materials or equipment; .4 reasonable evidence that the Work
cannot be completed for the unpaid balance of the Contract Sum; .5 damage to the
Owner or a separate contractor, .6 repeated failure to carry out the Work in
accordance with the Contract Documents .7 unsatisfactory prosecution of the Work
by Design-Builder. § 9.5.2 When the above reasons for withholding certification
are removed, certification will be made for amounts previously withheld. AIA
Document A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 2:46:29 on
03/21/2016 under Order No. 3644214778_1 which expires on 08/10/2016, and is not
for resale. 27 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k028.jpg]
AIA® Document A141™ - 2014 § 9.5.3 If the Owner withholds certification for
payment under Section 9.5.1.3, the Owner may, at its sole option, issue joint
checks to the Design-Builder and to the Architect or any Consultants,
Contractor, material or equipment suppliers, or other persons or entities
providing services or work for the Design-Builder to whom the Design-Builder
failed to make payment for Work properly performed or material or equipment
suitably delivered. § 9.6 Progress Payments § 9.6.1 After the Owner has issued a
Certificate for Payment, the Owner shall make payment in the manner and within
the time provided in the Contract Documents. § 9.6.2 The Design-Builder shall
pay each Architect, Consultant, Contractor, and other person or entity providing
services or work for the Design-Builder no later than the time period required
by Applicable Law, but in no event more than seven days after receipt of payment
from the Owner the amount to which the Architect, Consultant, Contractor, and
other person or entity providing services or work for the Design-Builder is
entitled, reflecting percentages actually retained from payments to the
Design-Builder on account of the portion of the Work performed by the Architect,
Consultant, Contractor, or other person or entity. The Design-Builder shall, by
appropriate agreement with each Architect, Consultant, Contractor, and other
person or entity providing services or work for the Design-Builder, require each
Architect, Consultant, Contractor, and other person or entity providing services
or work for the Design-Builder to make payments to subconsultants and
subcontractors in a similar manner. § 9.6.3 The Owner will, on request and if
practicable, furnish to the Architect, a Consultant, Contractor, or other person
or entity providing services or work for the Design-Builder, information
regarding percentages of completion or amounts applied for by the Design-Builder
and action taken thereon by the Owner on account of portions of the Work done by
such Architect, Consultant, Contractor or other person or entity providing
services or work for the Design-Builder. § 9.6.4 The Owner has the right to
request written evidence from the Design-Builder that the Design-Builder has
properly paid the Architect, Consultants, Contractors, or other person or entity
providing services or work for the Design-Builder, amounts paid by the Owner to
the Design-Builder for the Work. If the Design-Builder fails to furnish such
evidence within seven days, the Owner shall have the right to contact the
Architect, Consultants, and Contractors to ascertain whether they have been
properly paid. The Design-Builder acknowledges and agrees that the Owner shall
have no obligation to pay or to see to the payment of money to a third-party
Architect, Consultant or Contractor, and guarantees such payment hereunder. §
9.6.5 Design-Builder payments to material and equipment suppliers shall be
treated in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents. § 9.6.7 Unless the Design-Builder
provides the Owner with a payment bond in the full penal sum of the Contract
Sum, payments received by the Design-Builder for Work properly performed by the
Architect, Consultants, Contractors and other person or entity providing
services or work for the Design-Builder, shall be held by the Design-Builder for
the Architect and those Consultants, Contractors, or other person or entity
providing services or work for the Design-Builder, for which payment was made by
the Owner. § 9.7 Failure of Payment If the Owner does not issue a Certificate
for Payment, through no fault of the Design-Builder, within the time required by
the Contract Documents, then the Design-Builder may, upon seven additional days’
written notice to the Owner, stop the Work until payment of the amount owing has
been received. The Contract Time shall be extended appropriately and the
Contract Sum shall be increased by the amount of the Design-Builder’s
reasonable, documented costs of shut-down, delay and start-up, as provided for
in the Contract Documents. Design-Builder shall provide to Owner substantiation
of the foregoing. Notwithstanding the foregoing, payments may be withheld on AIA
Document A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 2:46:29 on
03/21/2016 under Order No. 3644214778_1 which expires on 08/10/2016, and is not
for resale. 28 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k029.jpg]
AIA® Document A141™ - 2014 account of (1) defective Work not remedied, (2)
claims asserted or evidence which indicates probable assertion of claims, (3)
failure of the Design-Builder to make payments properly to Vendor(s) or for
labor, materials, or equipment, (4) damage to another Design-Builder or Owner,
or (5) unsatisfactory prosecution of the Work by the Design-Builder. § 9.8
Substantial Completion § 9.8.1 Substantial Completion is the stage in the
progress of the Work when the Work or designated portion thereof is sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work for its intended use. The date of Substantial Completion is
the date certified by the Owner in accordance with this Section 9.8. § 9.8.2
When the Design-Builder considers that the Work, or a portion thereof which the
Owner agrees to accept separately, is substantially complete, the Design-Builder
shall prepare and submit to the Owner a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Design-Builder to complete
all Work in accordance with the Contract Documents. § 9.8.3 Upon receipt of the
Design-Builder’s list, the Owner shall make an inspection to determine whether
the Work or designated portion thereof is substantially complete. If the Owner’s
inspection discloses any item, whether or not included on the Design-Builder’s
list, which is not sufficiently complete in accordance with the Contract
Documents so that the Owner can occupy or utilize the Work or designated portion
thereof for its intended use, the Design-Builder shall, before issuance of the
Certificate of Substantial Completion, complete or correct such item upon
notification by the Owner. In such case, the Design-Builder shall then submit a
request for another inspection by the Owner to determine Substantial Completion.
§ 9.8.4 Prior to issuance of the Certificate of Substantial Completion under
Section 9.8.5, the Owner and Design- Builder shall discuss and then determine
the parties’ obligations to obtain and maintain property insurance following
issuance of the Certificate of Substantial Completion. § 9.8.5 When the Work or
designated portion thereof is substantially complete, the Design-Builder will
prepare for the Owner’s signature a Certificate of Substantial Completion that
shall, upon the Owner’s signature, establish the date of Substantial Completion;
establish responsibilities of the Owner and Design-Builder for security,
maintenance, heat, utilities, damage to the Work and insurance; and fix the time
within which the Design-Builder shall finish all items on the list accompanying
the Certificate. Warranties required by the Contract Documents shall commence on
the date of Substantial Completion of the Work or designated portion thereof
unless otherwise provided in the Certificate of Substantial Completion. § 9.8.6
The Certificate of Substantial Completion shall be submitted by the
Design-Builder to the Owner for written acceptance of responsibilities assigned
to it in the Certificate. Upon the Owner’s acceptance, and consent of surety, if
any, the Owner shall make payment of retainage applying to the Work or
designated portion thereof. Payment shall be adjusted for Work that is
incomplete or not in accordance with the requirements of the Contract Documents.
§ 9.8.7 In the event of a dispute regarding whether the Design-Builder’s Work is
substantially complete, the dispute shall be resolved pursuant to Article 14. §
9.9 Partial Occupancy or Use § 9.9.1 The Owner may occupy or use any completed
or partially completed portion of the Work at any stage when such portion is
designated by separate agreement with the Design-Builder, provided such
occupancy or use is consented to, by endorsement or otherwise, by the insurer
providing property insurance and authorized by public authorities having
jurisdiction over the Project, provided that in the reasonable opinion of the
Design-Builder, such use or occupancy shall not unreasonably interfere with the
Design- Builder’s operations nor delay it in completing the entire Work. Such
partial occupancy or use may commence whether or not the portion is
substantially complete, provided the Owner and Design-Builder have accepted in
AIA Document A141™ - 2014. Copyright © 2004 and 2014 by The American Institute
of Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 2:46:29 on
03/21/2016 under Order No. 3644214778_1 which expires on 08/10/2016, and is not
for resale. 29 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k030.jpg]
AIA® Document A141™ - 2014 writing the responsibilities assigned to each of them
for payments, retainage, if any, security, maintenance, heat, utilities, damage
to the Work and insurance, and have agreed in writing concerning the period for
correction of the Work and commencement of warranties required by the Contract
Documents. When the Design-Builder considers a portion substantially complete,
the Design-Builder shall prepare and submit a list to the Owner as provided
under Section 9.8.2. Consent of the Design-Builder to partial occupancy or use
shall not be unreasonably withheld. The stage of the progress of the Work shall
be determined by written agreement between the Owner and Design-Builder. § 9.9.2
Immediately prior to such partial occupancy or use, the Owner and Design-Builder
shall jointly inspect the area to be occupied or portion of the Work to be used
in order to determine and record the condition of the Work. § 9.9.3 Unless
otherwise agreed upon, partial occupancy or use of a portion or portions of the
Work shall not constitute acceptance of Work not complying with the requirements
of the Contract Documents. § 9.9.4 If the Owner desires to exercise its rights
of partial occupancy and use under this Section, the Owner shall give reasonable
notice thereof to the Design-Builder. The Design-Builder shall work with the
Owner to establish mutually acceptable arrangements between the Owner and the
Design-Builder with regard to procedures, terms and conditions governing the
operation and maintenance of such services and facilities as may be utilized for
the benefit of the Owner. § 9.10 Final Completion and Final Payment § 9.10.1
Upon receipt of the Design-Builder’s written notice that the Work is ready for
final inspection and acceptance and upon receipt of a final Application for
Payment, the Owner will promptly make such inspection. When the Owner finds the
Work acceptable under the Contract Documents and the Contract fully performed,
the Owner will, subject to Section 9.10.2, promptly issue a final Certificate
for Payment. § 9.10.2 Neither final payment nor any remaining retained
percentage shall become due until the Design- Builder submits to the Owner (1)
an affidavit that payrolls, bills for materials and equipment, and other
indebtedness connected with the Work, for which the Owner or the Owner’s
property might be responsible or encumbered, (less amounts withheld by Owner)
have been paid or otherwise satisfied, (2) a certificate evidencing that
insurance required by the Contract Documents to remain in force after final
payment is currently in effect, (3) a written statement that the Design-Builder
shall duly renew for two (2) years following Substantial Completion and that
Design-Builder knows of no substantial reason that the insurance will not be
renewable to cover the period required by the Contract Documents, (4) consent of
surety, if any, to final payment, (5) as-constructed record copy of the
Construction Documents marked to indicate field changes and selections made
during construction, (6) manufacturer’s warranties, product data, and
maintenance and operations manuals, as more fully set forth in Exhibit A
Amendment (7) commissioned Facility including Process Equipment fully conforming
to the Owner’s Criteria, which shall include the unloading, placement in proper
location inside the facility, installation, and connectivity/startup of the
Process Equipment; and (8) all other data establishing payment or satisfaction
of obligations, such as receipts, releases and waivers of liens, claims,
security interests, or encumbrances, arising out of the Contract, in such form
as may be designated by the Owner. If a third-party Architect, a Consultant, or
a Contractor, or other person or entity providing services or work for the
Design-Builder, refuses to furnish a release or waiver required by this Section
9.10.2 or as otherwise required by the Owner, the Design-Builder may furnish a
bond satisfactory to the Owner to indemnify the Owner against such liens,
claims, security interests, or encumbrances. If such liens, claims, security
interests, or encumbrances remains unsatisfied after payments are made, the
Design-Builder shall refund to the Owner all money that the Owner may be
compelled to pay in discharging such liens, claims, security interests, or
encumbrances, including all costs and reasonable attorneys’ fees. AIA Document
A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright
Law and International Treaties. Unauthorized reproduction or distribution of
this AIA® Document, or any portion of it, may result in severe civil and
criminal penalties, and will be prosecuted to the maximum extent possible under
the law. This draft was produced by AIA software at 2:46:29 on 03/21/2016 under
Order No. 3644214778_1 which expires on 08/10/2016, and is not for resale. 30
User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k031.jpg]
AIA® Document A141™ - 2014 § 9.10.3 If, after Substantial Completion of the
Work, final completion thereof is materially delayed through no fault of the
Design-Builder or by issuance of Change Orders affecting final completion, the
Owner shall, upon application by the Design-Builder, and without terminating the
Contract, make payment of the balance due for that portion of the Work fully
completed and accepted. If the remaining balance for Work not fully completed or
corrected is less than retainage stipulated in the Contract Documents, and if
bonds have been furnished, the written consent of surety to payment of the
balance due for that portion of the Work fully completed and accepted shall be
submitted by the Design-Builder to the Owner prior to issuance of payment. Such
payment shall be made under terms and conditions governing final payment, except
that it shall not constitute a waiver of claims. § 9.10.4 The making of final
payment shall constitute a waiver of Claims by the Owner except those arising
from .1 liens, Claims, security interests or encumbrances arising out of the
Contract and unsettled; .2 faulty or defective Work appearing after Substantial
Completion; .3 failure of the Work to comply with the requirements of the
Contract Documents, whether such non- compliance appears before, during or after
Substantial Completion; and/or .4 terms of special warranties required by the
Contract Documents. § 9.10.5 Acceptance of final payment by the Design-Builder
shall constitute a waiver of all claims by the Design-Builder except those
previously made in writing and identified in writing by the Design-Builder as
unsettled on Design-Builder’s final Application for Payment. ARTICLE 10
PROTECTION OF PERSONS AND PROPERTY § 10.1 Safety Precautions and Programs The
Design-Builder shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract. § 10.2 Safety of Persons and Property § 10.2.1 The Design-Builder
shall be responsible for precautions for initiating, maintaining and supervising
all safety precautions and programs, for the safety of, and reasonable
protection to prevent damage, injury or loss to .1 all employees on the Work and
other persons who may be affected thereby; .2 all the Work and all materials and
equipment to be incorporated therein, whether in storage on or off the site,
under care, custody or control of the Design-Builder or the Architect,
Consultants, or Contractors, or other person or entity providing services or
work for the Design-Builder; and .3 other property at the site or adjacent
thereto, such as trees, shrubs, lawns, walks, pavements, roadways, or structures
and utilities not designated for removal, relocation or replacement in the
course of construction, or elsewhere in connection with the Work. § 10.2.2 The
Design-Builder shall bear all risk of loss to the Work, or materials or
equipment for the Work that is due to Design-Builder’s gross negligence and/or
willful misconduct until the Work is fully completed and accepted by the Owner.
The Design-Builder shall comply with, and give notices required by, Applicable
Laws, bearing on safety of persons or property, or their protection from damage,
injury or loss. § 10.2.3 The Design-Builder shall implement, erect, and
maintain, as required by existing conditions and performance of the Contract,
reasonable safeguards for safety and protection, including posting danger signs
and other warnings against hazards, promulgating safety regulations, and notify
owners and users of adjacent sites and utilities of the safeguards and
protections. AIA Document A141™ - 2014. Copyright © 2004 and 2014 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 31 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k032.jpg]
AIA® Document A141™ - 2014 § 10.2.4 When use or storage of explosives or other
hazardous materials or equipment, or unusual methods, are necessary for
execution of the Work, the Design-Builder shall exercise utmost care, and carry
on such activities under supervision of properly qualified personnel. § 10.2.5
The Design-Builder shall promptly remedy damage and loss (other than damage or
loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3, caused in whole or in
part by the Design-Builder, the Architect, a Consultant, a Contractor, or anyone
directly or indirectly employed by any of them, or by anyone for whose acts they
may be liable and for which the Design-Builder is responsible under Sections
10.2.1.2 and 10.2.1.3; except damage or loss attributable to acts or omissions
of the Owner, or anyone directly or indirectly employed by the Owner, or by
anyone for whose acts the Owner may be liable, and not attributable to the fault
or negligence of the Design-Builder. The foregoing obligations of the
Design-Builder are in addition to the Design-Builder’s obligations under Section
3.1.14. § 10.2.6 The Design-Builder shall designate a responsible member of the
Design-Builder’s organization, at the site, whose duty shall be the prevention
of accidents. This person shall be the Design-Builder’s superintendent unless
otherwise designated by the Design-Builder in writing to the Owner. § 10.2.7 The
Design-Builder shall not permit any part of the construction or site to be
loaded so as to cause damage or create an unsafe condition. § 10.2.8 Injury or
Damage to Person or Property. If the Owner or Design-Builder suffers injury or
damage to person or property because of an act or omission of the other, or of
others for whose acts such party is legally responsible, written notice of the
injury or damage, whether or not insured, shall be given to the other party
within a reasonable time not exceeding 21 days after discovery. The notice shall
provide sufficient detail to enable the other party to investigate the matter. §
10.3 Hazardous Materials § 10.3.1 For the purposes of this Section 10.3,
“hazardous materials” are any materials, wastes, substances and chemicals deemed
to be hazardous by Applicable Laws, or the handling, storage, remediation, or
disposal of which are regulated by Applicable Laws. The Design-Builder is
responsible for compliance with any requirements included in the Design-Build
Documents regarding hazardous materials. The Design-Builder shall be obligated
to analyze and evaluate the Owner’s Criteria to determine if any hazardous
materials are required by the Owner’s Criteria as presented to Design-Builder,
and if so, then it shall be obligated to report such presence in writing to
Owner. The Design-Builder shall be liable for any such hazardous materials which
it (a) fails to report to Owner that are required by Owner’s Criteria, or (b)
discovers as required by Owner’s Criteria, but which Owner submits in writing
shall remain required by Owner’s Criteria even after Owner’s receipt of written
notification that such materials are hazardous materials. If the Design-Builder
encounters a hazardous material or substance not required by the Owner’s
Criteria and which are not addressed in the Design-Build Documents, and if
reasonable precautions will be inadequate to prevent foreseeable bodily injury
or death to persons resulting from a material or substance, including but not
limited to asbestos or polychlorinated biphenyl (PCB), encountered on the site
by the Design- Builder, the Design-Builder shall, upon recognizing the
condition, immediately stop Work in the affected area and promptly submit to
Owner a written report of such hazardous materials condition. § 10.3.2 Upon
receipt of the Design-Builder’s written report, the Owner shall obtain the
services of a licensed laboratory to verify the presence or absence of the
hazardous material or substance reported by the Design-Builder and, in the event
such hazardous material or substance is found to be present, to cause it to be
rendered harmless. Unless otherwise required by the Design-Build Documents, the
Owner shall furnish in writing to the Design-Builder the names and
qualifications of persons or entities who are to perform tests verifying the
presence or absence of such material or substance or who are to perform the task
of removal or safe containment of such hazardous material or substance. The
Design-Builder will promptly reply to the Owner in writing stating whether or
not the Design- AIA Document A141™ - 2014. Copyright © 2004 and 2014 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 32 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k033.jpg]
AIA® Document A141™ - 2014 Builder has reasonable objection to the persons or
entities proposed by the Owner to perform the task of removal or safe
containment of such hazardous material. If the Design-Builder has an objection
to a person or entity proposed by the Owner to perform the task of removal or
safe containment of such hazardous material, the Owner shall promptly propose in
writing another to whom the Design-Builder has no reasonable objection. When the
hazardous material or substance has been rendered harmless, Owner shall submit
to Design-Builder written certification that the hazardous materials have been
removed or rendered harmless and all necessary approvals have been obtained
pursuant to Applicable Law. The Design-Builder shall be obligated to resume Work
in the affected area upon receipt from the Owner of such written certification.
By Change Order, the Contract Time shall be extended appropriately and the
Contract Sum shall be increased in the amount of the Design-Builder’s reasonable
additional costs actually incurred in and directly attributable to the
shut-down, delay and start-up. § 10.3.3 To the fullest extent permitted by law,
the Owner shall indemnify, defend and hold harmless the Design-Builder, the
Architect, Consultants, and Contractors, and employees of any of them, from and
against claims, damages, losses and expenses, including but not limited to
reasonable attorneys’ fees, arising out of or resulting from performance of the
Work in the affected area, if in fact the hazardous material or substance that
was: (a) not introduced to the site by Design-Builder and (b) present as
required by the Owner’s Criteria however negligently not reported to Owner by
Design-Builder upon its evaluation and analysis of the Owner’s Criteria pursuant
to Section 10.3.1, and that presents the risk of bodily injury or death as
described in Section 10.3.1 and has not been rendered harmless, provided that
such claim, damage, loss or expense is attributable to bodily injury, sickness,
disease or death, or to injury to, or destruction of, tangible property (other
than the Work itself), except to the extent that such damage, loss or expense is
due to the fault or negligence of the party seeking indemnity. § 10.3.4 The
Owner shall not be responsible under this Section 10.3 for hazardous materials
or substances: (a) the Design-Builder brings to the site, or (b) are required by
Owner to remain as required by the Owner’s Criteria after receipt of
Design-Builder’s written report of such hazardous materials after its evaluation
and analysis of the Owner’s Criteria pursuant to Section 10.3.1. The Owner shall
only be responsible for hazardous materials or substances required by the
Owner’s Criteria that it communicates in writing shall remain required by the
Owner’s Criteria after receipt of Design-Builder’s written report of such
hazardous pursuant to Section 10.3.1, except to the extent of the
Design-Builder’s fault or negligence in the use and handling of such hazardous
materials or substances. § 10.3.5 The Design-Builder shall indemnify, defend and
hold harmless the Owner from and against all claims, losses, damages,
liabilities and expenses, including but not limited to reasonable attorneys’
fees arising out of or resulting from those hazardous materials: (a) introduced
to the site by Design-Builder, its Vendor(s), or anyone for whose acts
Design-Builder may be liable and/or (b) which Design-Builder was negligent in
not reporting in writing to the Owner as present and required in the Owner’s
Criteria pursuant to Section 10.3.1. § 10.3.6 If, hazardous materials are
present at the site due to Owner’s written requirement that such hazardous
materials remain required by the Owner’s Criteria after receipt of
Design-Builder’s written report of such hazardous pursuant to Section 10.3.1,
the Design-Builder is held liable by a government agency for the cost of
remediation of such hazardous material or substance solely by reason of
performing Work as required by the Design-Build Documents, the Owner shall
indemnify the Design-Builder for all cost and expense thereby incurred. § 10.4
Emergencies In an emergency affecting safety of persons or property, the
Design-Builder shall act, subject to reasonable and industry standards, to
prevent threatened damage, injury or loss. ARTICLE 11 UNCOVERING AND CORRECTION
OF WORK § 11.1 Uncovering of Work The Owner may request to examine a portion of
the Work that the Design-Builder has covered to determine if the Work has been
performed in accordance with the Contract Documents. If such Work is in
accordance with the Contract Documents, the Owner and Design-Builder shall
execute a Change Order to adjust the Contract Time and AIA Document A141™ -
2014. Copyright © 2004 and 2014 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 33 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k034.jpg]
AIA® Document A141™ - 2014 Contract Sum, as appropriate. If such Work is not in
accordance with the Contract Documents, the costs of uncovering and correcting
the Work shall be at the Design-Builder’s expense and the Design-Builder shall
not be entitled to a change in the Contract Time and/or Contract Sum unless the
condition was caused by the Owner in which event the Owner shall be responsible
for payment of such costs and the Contract Time will be adjusted as appropriate.
§ 11.2 Correction of Work § 11.2.1 Before or After Substantial Completion. The
Design-Builder shall promptly correct Work rejected by the Owner or failing to
conform to the requirements of the Contract Documents, whether discovered before
or after Substantial Completion and whether or not fabricated, installed or
completed. Costs of correcting such rejected Work, including additional testing
and inspections, the cost of uncovering and replacement, and compensation for
any design consultant employed by the Owner whose expenses and compensation were
made necessary thereby, shall be at the Design-Builder’s expense. § 11.2.2 After
Substantial Completion § 11.2.2.1 In addition to the Design-Builder’s
obligations under Section 3.1.12, if, within one year after the date of
Substantial Completion of the Work or designated portion thereof or after the
date for commencement of warranties established under Section 9.9.1, or by terms
of an applicable special warranty required by the Design- Build Documents
(collectively referred to as the “Correction Period”), any of the Work is found
not to be in accordance with the requirements of the Design-Build Documents, the
Design-Builder shall correct it promptly after receipt of written notice from
the Owner to do so unless the Owner has previously given the Design-Builder a
written acceptance of such condition. Notwithstanding the foregoing, the
Design-Builder shall be obligated to promptly correct such condition where the
Owner had previously given written acceptance of such non- conformance, but
where such initial condition caused additional conditions that the Owner could
not have reasonably foreseen at the time it gave written such acceptance of such
initial condition. The Owner shall give such notice promptly after discovery of
the condition. During the Correction Period, if the Owner fails to notify the
Design-Builder and give the Design-Builder an opportunity to make the
correction, the Owner waives the rights to require correction by the
Design-Builder and to make a claim for breach of warranty. The foregoing shall
in no event apply to equipment or any material that carries a longer warranty
period. If the Design-Builder fails to correct nonconforming Work within a
reasonable time during that period after receipt of notice from the Owner, the
Owner may correct it in accordance with Section 7.9. § 11.2.2.2 The Correction
Period shall be extended with respect to portions of Work first performed after
Substantial Completion by the period of time between Substantial Completion and
the actual completion of that portion of the Work. § 11.2.2.3 The Correction
Period shall not be extended by corrective Work performed by the Design-Builder
pursuant to this Section 11.2. § 11.2.3 The Design-Builder shall remove from the
site portions of the Work that are not in accordance with the requirements of
the Contract Documents and are neither corrected by the Design-Builder nor
accepted by the Owner. § 11.2.4 The Design-Builder shall solely bear the cost of
correcting destroyed or damaged construction of the Owner or separate
contractors, whether completed or partially completed, caused by the
Design-Builder’s correction or removal of Work that is not in accordance with
the requirements of the Contract Documents. § 11.2.5 Nothing contained in this
Section 11.2 shall be construed to establish a period of limitation with respect
to other obligations the Design-Builder has under the Contract Documents.
Establishment of the Correction Period as described in Section 11.2.2 relates
only to the specific obligation of the Design-Builder to AIA Document A141™ -
2014. Copyright © 2004 and 2014 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 34 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k035.jpg]
AIA® Document A141™ - 2014 correct the Work, and has no relationship to the time
within which the obligation to comply with the Contract Documents may be sought
to be enforced, nor to the time within which proceedings may be commenced to
establish the Design-Builder’s liability with respect to the Design-Builder’s
obligations other than specifically to correct the Work. § 11.3 Acceptance of
Nonconforming Work If the Owner prefers to accept Work that is not in accordance
with the requirements of the Contract Documents, the Owner may do so only by
written notice to Design-Builder, instead of requiring its removal and
correction, in which case the Contract Sum will be reduced as appropriate and
equitable. Such adjustment shall be effected whether or not final payment has
been made. ARTICLE 12 COPYRIGHTS AND LICENSES § 12.1 Drawings, Specifications
and other contract documents prepared by the Design-Builder for the Project are
instruments of the Design-Builder's service and, unless otherwise provided, the
Design-Builder shall be deemed the author of such documents, as applicable and
shall retain all common law, statutory and other reserved rights, including the
copyrights. However, the Design-Builder shall not use the Drawings,
Specifications or other Project design documents for any purpose not related to
the Project without the Owner's prior written consent. Additionally, submission
or distribution of instruments of service to meet official regulatory
requirements, or for similar purposes in connection with the Project or any
future project by Owner as to the Facility, is not to be construed as
publication in derogation of the reserved rights of the Design-Builder its
Contractors, and/or any other person or entity providing services or work for
any of them. § 12.2 The Design-Builder and the Owner warrant that in
transmitting Instruments of Service, or any other information, the transmitting
party is the copyright owner of such information or has permission from the
copyright owner to transmit such information for its use on the Project or any
future project by Owner as to the Facility. § 12.3 The Owner shall have a
fully-paid royalty-free right and license (the "License") to retain copies,
including reproducible copies and copies of computer disks or other computer
memory storage devices, of the Drawings, Specifications and other Project design
documents, and to use all of the aforesaid for any purposes in connection with
the construction, reconstruction, renovation, repair, maintenance, use and
occupancy of the Project. Without limitation, the word "Drawings" as used herein
includes graphic images of the Drawings contained in computer files, stored on
computer disks, tapes or other computer memory storage media and the License
includes the right to receive in the form of such computer memory storage media
and to retain and use, copies of the Design-Builder's CAD Drawings as maintained
in the Design-Builder's computer files. The Design-Builder hereby consents to
the transfer of the License to any assignee of the Owner. Upon completion of the
design services in connection with the project, the Design-Builder's assignment
of any or all Subcontracts to the Owner, or earlier termination of this
Agreement for any reason, the License shall be irrevocable and perpetual. Any
unauthorized reproduction or use of the Instruments of Service by the Owner or
others shall be at the Owner’s sole risk and expense without liability to the
Design-Builder and its design professionals. Except as provided in Section
A.1.6.4, termination of this Agreement prior to completion of the
Design-Builder’s services to be performed under this Agreement shall terminate
this license. § 12.3.1 The Design-Builder shall obtain non-exclusive licenses
from the Architect, Consultants, and Contractors, that will allow the
Design-Builder to satisfy its obligations to the Owner under this Article 12.
The Design-Builder’s licenses from the Architect and its Consultants and
Contractors shall also allow the Owner, in the event this Agreement is
terminated for any reason other than the default of the Owner or in the event
the Design-Builder’s Architect, Consultants, or Contractors terminate their
agreements with the Design-Builder for cause, to obtain a limited, irrevocable
and non-exclusive license solely and exclusively for purposes of constructing,
using, maintaining, altering and adding to the Project, provided AIA Document
A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of Architects.
All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright
Law and International Treaties. Unauthorized reproduction or distribution of
this AIA® Document, or any portion of it, may result in severe civil and
criminal penalties, and will be prosecuted to the maximum extent possible under
the law. This draft was produced by AIA software at 2:46:29 on 03/21/2016 under
Order No. 3644214778_1 which expires on 08/10/2016, and is not for resale. 35
User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k036.jpg]
AIA® Document A141™ - 2014 that the Owner provide the Architect, Consultant or
Contractor with the Owner’s written agreement to indemnify and hold harmless the
Architect, Consultant or Contractor from all costs and expenses, including the
cost of defense, related to claims and causes of action asserted by any third
person or entity to the extent such costs and expenses arise from the Owner’s
alteration or use of the Instruments of Service. § 12.3.2 In the event the Owner
alters the Instruments of Service without the author’s written authorization or
uses the Instruments of Service without retaining the authors of the Instruments
of Service, the Owner releases the Design-Builder, Architect, Consultants,
Contractors and any other person or entity providing services or work for any of
them, from all claims and causes of action arising from or related to such uses.
The Owner, to the extent permitted by law, further agrees to indemnify and hold
harmless the Design-Builder, Architect, Consultants, Contractors and any other
person or entity providing services or work for any of them, from all costs and
expenses, including the cost of defense, related to claims and causes of action
asserted by any third person or entity to the extent such costs and expenses
arise from the Owner’s alteration or use of the Instruments of Service under
this Section 12.3.2. The terms of this Section 12.3.2 shall not apply if the
Owner rightfully terminates this Agreement for cause under Sections 13.1.4 or
13.2.2. § 12.3.3 Except for the Drawings, Specifications and other Project
design documents prepared by the Design- Builder described above, all reports
and other materials furnished to the Owner pursuant to this Agreement shall
become property of the Owner and may be used by the Owner or such parties as the
Owner may designate thereafter, in such manner and for such purposes as the
Owner or such parties may deem advisable without further employment of or
additional compensation to the Design-Builder. The Design-Builder shall not
release or disclose to any third party any report or other materials produced
for the Owner without obtaining the Owner's prior written consent. ARTICLE 13
TERMINATION OR SUSPENSION § 13.1 Termination or Suspension Prior to Execution of
the Design-Build Amendment § 13.1.1 If the Owner fails to make payments to the
Design-Builder pursuant to other mutually agreed-to written agreement for Work
completed prior to execution of the Design-Build Amendment (i.e. payment in
satisfaction of the Basis of Design Proposal Agreement) and in accordance with
this Agreement, such failure shall be considered substantial nonperformance and
cause for termination or, at the Design-Builder’s option, cause for suspension
of performance of services under this Agreement. If the Design-Builder elects to
suspend the Work, the Design-Builder shall give seven days’ written notice to
the Owner before suspending the Work. In the event of a suspension of the Work,
the Design-Builder shall have no liability to the Owner for delay or damage
caused by the suspension of the Work. Before resuming the Work, the
Design-Builder shall be paid all sums due prior to suspension and any expenses
actually incurred in the interruption and resumption of the Design-Builder’s
Work. The Design-Builder’s compensation for, and time to complete, the remaining
Work shall be equitably adjusted. § 13.1.2 If the Owner suspends the Project for
cause (which shall mean suspension due to act or fault of the Design-Builder,
the Architect, a Consultant, or a Contractor, or their agents or employees, or
any other persons or entities performing portions of the Work under direct or
indirect contract with the Design-Builder), the Design- Builder shall be
compensated for the Work performed prior to notice of such suspension. When the
Project is resumed, the Design-Builder shall be compensated for the reasonable
expenses actually incurred in (Design-Builder must present to Owner its invoices
for such expenses) and directly attributable to the interruption and resumption
of the Design-Builder’s Work. The Design-Builder’s compensation for, and time to
complete, the remaining Work shall be equitably adjusted. § 13.1.3 If the Owner
suspends the Project for more than 90 cumulative days for reasons other than the
fault of the Design-Builder, the Design-Builder may terminate this Agreement by
giving not less than seven days’ written notice. AIA Document A141™ - 2014.
Copyright © 2004 and 2014 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 36 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k037.jpg]
AIA® Document A141™ - 2014 § 13.1.4 Either party may terminate this Agreement
upon not less than seven days’ written notice should the other party fail
substantially to perform in accordance with the terms of this Agreement through
no fault of the party initiating the termination. § 13.1.5 The Owner may
terminate this Agreement for the Owner’s convenience and without cause, upon not
less than seven days’ prior written notice to the Design-Builder. § 13.1.6 In
the event of termination not due to any act or fault of the Design-Builder, the
Architect, a Consultant, or a Contractor, or their agents or employees, or any
other persons or entities performing portions of the Work under direct or
indirect contract with the Design-Builder, the Design-Builder shall be
compensated for Work it duly performed pursuant to the Owner-Approved
Preliminary Design prior to termination, together with Reimbursable Expenses
then due and reasonable expenses actually incurred and directly attributable to
termination for which the Design-Builder is not otherwise compensated (for which
Design-Builder shall present to Owner its invoices for such expenses). In no
event shall the Design-Builder’s compensation under this Section 13.1.6 be
greater than the compensation set forth in Section 2.1. § 13.2 Termination or
Suspension Following Execution of the Design-Build Amendment § 13.2.1
Termination by the Design-Builder § 13.2.1.1 The Design-Builder may terminate
the Contract if the Work is stopped for a period of 30 consecutive days through
no act or fault of the Design-Builder, the Architect, a Consultant, or a
Contractor, or their agents or employees, or any other persons or entities
performing portions of the Work under direct or indirect contract with the
Design-Builder, for any of the following reasons: .1 Issuance of an order of a
court or other public authority having jurisdiction that requires all Work to be
stopped; .2 An act of government, such as a declaration of national emergency
that requires all Work to be stopped; .3 Because the Owner has not issued a
Certificate for Payment pursuant to the terms and conditions of this Agreement,
including, but not limited to, that the Owner has not notified the
Design-Builder of the reason for withholding certification as provided in
Section 9.5.1, or because the Owner has not made payment on a Certificate for
Payment pursuant to the terms and conditions of this Agreement, including, but
not limited to, making a payment within the time stated in the Contract
Documents; or .4 The Owner has failed to furnish to the Design-Builder promptly,
upon the Design-Builder’s prior written request, reasonable evidence as required
by Section 7.2.7. § 13.2.1.2 The Design-Builder may terminate the Contract if,
through no act or fault of the Design- Builder, the Architect, a Consultant, a
Contractor, or their agents or employees or any other persons or entities
performing portions of the Work under direct or indirect contract with the
Design-Builder, repeated suspensions, delays or interruptions of the entire Work
by the Owner as described in Section 13.2.3 constitute in the aggregate more
than 100 percent of the total number of days scheduled for completion, or 120
days in any 365-day period, whichever is less. § 13.2.1.3 If one of the reasons
described in Section 13.2.1.1 or 13.2.1.2 exists, the Design-Builder may, upon
seven days’ prior written notice to the Owner, terminate the Contract and
recover from the Owner payment for Work it duly performed pursuant to the
Owner-Approved Preliminary Design, including reasonable expenses actually
incurred in and directly attributable to such termination for which the
Design-Builder is not otherwise compensated (for which Design-Builder shall
present to Owner its invoices for such expenses). § 13.2.1.4 If the Work is
stopped for a period of 60 consecutive days through no act or fault of the
Design-Builder , the Architect, a Consultant, or a Contractor, or their agents
or employees, or any other persons or AIA Document A141™ - 2014. Copyright ©
2004 and 2014 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This draft was
produced by AIA software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1
which expires on 08/10/2016, and is not for resale. 37 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k038.jpg]
AIA® Document A141™ - 2014 entities performing portions of the Work under direct
or indirect contract with the Design-Builder because the Owner has repeatedly
(which shall mean more than three (3) times) failed to fulfill the Owner’s
obligations under the Design-Build Documents with respect to matters
substantively important to the progress of the Work, the Design-Builder may,
upon seven additional days’ prior written notice to the Owner, terminate the
Contract and recover from the Owner as provided in Section 13.2.1.3. § 13.2.2
Termination by the Owner For Cause § 13.2.2.1 The Owner may terminate the
Contract if the Design-Builder .1 fails to submit the Proposal by the date
required by the agreed-to Timeline, or within a reasonable time consistent with
the date of Substantial Completion; .2 refuses or fails to supply an Architect,
or enough properly skilled Consultants, Contractors, or workers or proper
materials; .3 fails to make payment to the Architect, Consultants, or
Contractors for services, materials or labor in accordance with their respective
agreements with the Design-Builder or as otherwise required by Applicable Law;
.4 disregards or otherwise circumvents Applicable Laws; and/or .5 is otherwise
guilty of substantial breach of a provision of this Agreement, the Terms &
Conditions and/or the Contract Documents. § 13.2.2.2 When any of the above
reasons exist, the Owner may without prejudice to any other rights or remedies
of the Owner and after giving the Design-Builder and the Design-Builder’s
surety, if any, seven days’ prior written notice, terminate this Agreement and
may, subject to any prior rights of the surety: .1 Exclude the Design-Builder
from the site and take title to and possession of all materials, equipment,
tools, and construction equipment and machinery thereon owned by the
Design-Builder; .2 Accept assignment of the Architect, Consultant and Contractor
agreements pursuant to Section 3.1.15; and .3 Finish the Work by whatever
reasonable method the Owner may deem expedient. Upon written request of the
Design-Builder, the Owner shall furnish to the Design-Builder a detailed
accounting of the costs incurred by the Owner in finishing the Work. § 13.2.2.3
When the Owner terminates the Contract for one of the reasons stated in Section
13.2.2.1, the Design-Builder shall not be entitled to receive further payment
until the Work is finished. § 13.2.2.4 If the unpaid balance of the Contract Sum
representing Work Design-Builder duly performed pursuant to the Owner-Approved
Preliminary exceeds Owner’s costs of finishing the Work and other damages
incurred by the Owner and not expressly waived, such excess shall be paid to the
Design-Builder only on completion by Owner of the Work. If such Owner’s costs
and damages exceed the unpaid balance, the Design- Builder shall pay the
difference to the Owner. The obligation for such payments shall survive
termination of the Contract. § 13.2.3 Suspension by the Owner for Convenience §
13.2.3.1 The Owner may, without cause, order the Design-Builder in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may determine. § 13.2.3.2 The Contract Sum and Contract Time shall
be adjusted for increases in the cost and time directly caused by suspension,
delay or interruption as described in Section 13.2.3.1. No adjustment shall be
made to the extent .1 that performance is, was or would have been so suspended,
delayed or interrupted by another cause for which the Design-Builder is
responsible; or .2 that an equitable adjustment is made or denied under another
provision of the Contract. AIA Document A141™ - 2014. Copyright © 2004 and 2014
by The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 38 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k039.jpg]
AIA® Document A141™ - 2014 § 13.2.4 Termination by the Owner for Convenience §
13.2.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause. § 13.2.4.2 Upon receipt of written notice from
the Owner of such termination for the Owner’s convenience, the Design-Builder
shall .1 cease operations as directed by the Owner in the notice; .2 take
actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and, .3 except for Work directed to be performed prior
to the effective date of termination stated in the notice, terminate all
existing Project agreements, including agreements with the Architect,
Consultants, Contractors, and purchase orders, and enter into no further Project
agreements and purchase orders. § 13.2.4.3 In case of such termination for the
Owner’s convenience, the Design-Builder shall be entitled to receive payment for
Work duly performed, and reasonable costs actually incurred in and directly
attributable to such termination. ARTICLE 14 CLAIMS AND DISPUTE RESOLUTION §
14.1 Claims § 14.1.1 Definition. A Claim is a demand or assertion by one of the
parties seeking, as a matter of right, payment of money, or other relief with
respect to the terms of the Contract. The term “Claim” also includes other
disputes and matters in question between the Owner and Design-Builder arising
out of or relating to the Contract. The responsibility to substantiate Claims
shall rest with the party making the Claim. § 14.1.2 Time Limits on Claims. The
Owner and Design-Builder shall commence all claims and causes of action, whether
in contract, tort, breach of warranty or otherwise, against the other, arising
out of or related to the Contract in accordance with the requirements of the
binding dispute resolution method selected in Section 1.3, within the time
period specified by Applicable Law. The Owner and Design-Builder waive all
claims and causes of action not commenced in accordance with this Section
14.1.2. § 14.1.3 Notice of Claims § 14.1.3.1 Prior To Final Payment. Prior to
Final Payment, Claims by either the Owner or Design-Builder must be initiated by
written notice to the other party within 21 days after occurrence of the event
giving rise to such Claim or within 21 days after the claimant first recognizes
the condition giving rise to the Claim, whichever is later. § 14.1.3.2 After
Final Payment, Claims by either the Owner or Design-Builder that have not
otherwise been waived pursuant to Sections 9.10.4 or 9.10.5, must be initiated
by prompt written notice to the other party. § 14.1.4 Continuing Contract
Performance. Pending final resolution of a Claim, except as otherwise agreed in
writing or as provided in Section 9.7 and Article 13, the Design-Builder shall
proceed diligently with performance of the Contract and the Owner shall continue
to make payments in accordance with the Contract Documents. This Subparagraph
shall not apply if the Claim involves the issue of non-payment of contract
monies for undisputed change orders in excess of $50,000.00. In such an event,
Claimant will be entitled to have the claim for non-payment settled by
arbitration in accordance with the Fast Track Rules of the Construction Industry
Arbitration Rules of the American Arbitration Association, and judgment upon the
award rendered by the AIA Document A141™ - 2014. Copyright © 2004 and 2014 by
The American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 39 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k040.jpg]
AIA® Document A141™ - 2014 arbitrator or arbitrators may be entered in any court
having jurisdiction thereof. The award rendered by the arbitrator or arbitrators
shall be final and binding. § 14.1.5 Claims for Additional Cost. If the
Design-Builder intends to make a Claim for an increase in the Contract Sum,
written notice as provided herein shall be given before proceeding to execute
the portion of the Work that relates to the Claim. Prior notice is not required
for Claims relating to an emergency that threatens to imminently endanger life
or property arising under Section 10.4. § 14.1.6 Claims for Additional Time §
14.1.6.1 If the Design-Builder intends to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given to the Owner.
The Design-Builder’s Claim shall include an estimate of cost and of probable
effect of delay on progress of the Work. In the case of a continuing delay, only
one Claim is necessary. § 14.1.6.2 If adverse weather conditions are the basis
for a Claim for additional time, such Claim shall be documented by data
substantiating that weather conditions were abnormal for the period of time,
could not have been reasonably anticipated, and had an adverse effect on the
scheduled construction. § 14.1.7 Claims for Consequential Damages The
Design-Builder and Owner waive Claims against each other for consequential
damages arising out of or relating to this Contract. This mutual waiver includes
.1 damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and .2 damages
incurred by the Design-Builder for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work. This mutual waiver is applicable, without limitation, to all
consequential damages due to either party’s termination in accordance with
Article 13. § 14.2 Intentionally Omitted. § 14.2.2 Procedure § 14.2.2.1 Claims
Initiated by the Owner. If the Owner initiates a Claim, the Design-Builder shall
provide a written response to Owner within ten business days after receipt of
the notice required under Section 14.1.3.1. § 14.2.2.2 Claims Initiated by the
Design-Builder. If the Design-Builder initiates a Claim, the Owner will take one
or more of the following actions within ten business days after receipt of the
notice required under Section 14.1.3.1: (1) request additional supporting data,
(2) render a decision rejecting the Claim in whole or in part, (3) render a
decision approving the Claim, (4) suggest a compromise or (5) indicate that it
is unable to render an initial decision because the Owner lacks sufficient
information to evaluate the merits of the Claim. § 14.2.3 In evaluating Claims,
the Owner may, but shall not be obligated to, consult with or seek information
from persons with special knowledge or expertise who may assist the Owner in
rendering a decision. The retention of such persons shall be at the Owner’s
expense. § 14.2.4 If the Owner requests the Design-Builder to provide a written
response to a Claim or to furnish additional supporting data, the Design-Builder
shall respond, within ten days after receipt of such request, and shall AIA
Document A141™ - 2014. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This draft was produced by AIA software at 2:46:29 on
03/21/2016 under Order No. 3644214778_1 which expires on 08/10/2016, and is not
for resale. 40 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k041.jpg]
AIA® Document A141™ - 2014 either (1) provide a written response on the
requested supporting data, (2) advise the Owner in writing when the response or
supporting data will be furnished or (3) advise the Owner in writing that no
supporting data will be furnished. Upon receipt of the response or supporting
data, if any, the Owner will either reject or approve the Claim in whole or in
part. § 14.2.5 The Owner’s decision shall (1) be in writing; (2) state the
reasons therefor; and (3) identify any change in the Contract Sum or Contract
Time or both. The initial decision shall be final and binding on the parties but
subject to binding dispute resolution pursuant to this Section 14. § 14.2.6 This
Section Intentionally Left Blank. § 14.2.6.1 Either party may, within 30 days
from its receipt from the other party of the response to an initiated Claim for
non-payment, request in writing that the parties specifically agree to settle
such disputes for non-payment by arbitration in accordance with the Fast Track
Rules of the Construction Industry Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof. The award
rendered by the arbitrator or arbitrators shall be final and binding. § 14.2.7
In the event of a Claim against the Design-Builder, the Owner may, but is not
obligated to, notify the surety, if any, of the nature and amount of the Claim.
If the Claim relates to a possibility of a Design-Builder’s default, the Owner
may, but is not obligated to, notify the surety and request the surety’s
assistance in resolving the controversy. § 14.2.8 If a Claim relates to or is
the subject of a mechanic’s lien, the party asserting such Claim may proceed in
accordance with applicable law to comply with the lien notice or filing
deadlines. § 14.3 This Section Intentionally Left Blank. § 14.4 Arbitration §
14.4.1 Unless the parties mutually agree in writing otherwise, any dispute,
controversy or claim arising out of, or in connection with, this Agreement or
the relationship of the parties with respect to the subject matter hereof will
be finally resolved by arbitration under the Rules of Arbitration of the
American Arbitration Association (AAA) then in effect, by one arbitrator
appointed in accordance with said Rules of Arbitration of the AAA. The venue of
arbitration shall be the city of New York, New York, USA. The arbitral decision
shall be final, binding and enforceable against the parties in any court of
competent jurisdiction, and the parties hereby waive any right to appeal such
arbitral decision on the merits or to challenge the award. The party filing a
notice of demand for arbitration must assert in the demand all Claims then known
to that party on which arbitration is permitted to be demanded. § 14.4.1.1 A
demand for arbitration shall be made no earlier than concurrently with the
filing of a request for mediation, but in no event shall it be made after the
date when the institution of legal or equitable proceedings based on the Claim
would be barred by the applicable statute of limitations or statute of repose.
For statute of limitations or statute of repose purposes, receipt of a written
demand for arbitration by the person or entity administering the arbitration
shall constitute the institution of legal or equitable proceedings based on the
Claim. § 14.4.2 The award rendered by the arbitrator or arbitrators shall be
final, and judgment may be entered upon it in accordance with Applicable Law in
any court having jurisdiction. AIA Document A141™ - 2014. Copyright © 2004 and
2014 by The American Institute of Architects. All rights reserved. WARNING: This
AIA® Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 41 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k042.jpg]
AIA® Document A141™ - 2014 § 14.4.3 The foregoing agreement to arbitrate, and
other agreements to arbitrate with an additional person or entity duly consented
to by parties to the Agreement, shall be specifically enforceable under
Applicable Law in any court having jurisdiction thereof. § 14.4.4 Discovery The
Owner and the Design-Builder shall, before the arbitration hearing, make
discovery and disclosure of all matters relevant to the subject matter of such
dispute and no more than three (3) depositions per side, to the extent and in
the manner provided by the Federal Rules of Civil Procedure. All questions that
may arise with respect to the fulfillment of or the failure to fulfill this
obligation shall be referred to the arbitrator(s), which shall be final and
binding. This obligation shall be specifically enforceable. § 1.4.4.5 Counsel
Fees The arbitrator shall award counsel fees to one party in the event they find
one party was the substantially prevailing party over the other party. This
provision does not overrule any statute that permits the granting of counsel
fees or special interest and penalties. § 14.4.4 Consolidation or Joinder §
14.4.4.1 Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement with any other arbitration to which it is a party
provided that (1) the arbitration agreement governing the other arbitration
permits consolidation, (2) the arbitrations to be consolidated substantially
involve common questions of law or fact, and (3) the arbitrations employ
materially similar procedural rules and methods for selecting arbitrator(s). §
14.4.4.2 Either party, at its sole discretion, may include by joinder persons or
entities substantially involved in a common question of law or fact whose
presence is required if complete relief is to be accorded in arbitration,
provided that the party sought to be joined consents in writing to such joinder.
Consent to arbitration involving an additional person or entity shall not
constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent. § 14.4.4.3 The Owner and
Design-Builder grant to any person or entity made a party to an arbitration
conducted under this Section 14.4, whether by joinder or consolidation, the same
rights of joinder and consolidation as the Owner and Design-Builder under this
Agreement. ARTICLE 15 MISCELLANEOUS PROVISIONS § 15.1 Governing Law The Contract
shall be governed by and construed in accordance with the laws of the State of
New York pursuant to Sections 5-1401 and 5-1402 of the New York General
Obligations Law, excluding the following: New York choice-of-law principles and
any applicable federal law. § 15.2 Jurisdiction If the parties mutually agree in
writing that any dispute, controversy or claim arising out of, or in connection
with, this Agreement or the relationship of the parties with respect to the
subject matter hereof will be not be finally resolved by arbitration and
pursuant to Section 14.4.1 – Section 13.3.4, then the parties agree that such
disputes shall be heard in either the State or Federal Courts having
jurisdiction in the State of New York, and each hereby expressly consents to the
jurisdiction of the State and Federal courts of the State of New York. § 15.2
Successors and Assigns § 15.2.1 The Owner and Design-Builder, respectively, bind
themselves, their partners, successors, assigns and legal representatives to the
covenants, agreements and obligations contained in the Contract Documents.
Except as provided in Section 15.2.2, neither party to the Contract shall assign
the Contract as a whole without written consent of the other, which shall not be
unreasonably withheld, conditioned or delayed. If either AIA Document A141™ -
2014. Copyright © 2004 and 2014 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This draft was produced by AIA software at 2:46:29 on 03/21/2016 under Order No.
3644214778_1 which expires on 08/10/2016, and is not for resale. 42 User Notes:
(876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k043.jpg]
AIA® Document A141™ - 2014 party attempts to make such an assignment without
such consent, that party shall nevertheless remain legally responsible for all
obligations under the Contract. § 15.2.2 The Owner may, without consent of the
Design-Builder, assign the Contract to a lender providing construction financing
for the Project, if the lender assumes the Owner’s rights and obligations under
the Contract Documents. The Design-Builder shall execute all consents required
by such lender and/or by Applicable Law to facilitate such assignment. § 15.2.3
If the Owner requests the Design-Builder, Architect, Consultants, or Contractors
to execute certificates, other than those required by Section 3.1.10, the Owner
shall submit the proposed language of such certificates for review at least 14
days prior to the requested dates of execution. If the Owner requests the
Design-Builder, Architect, Consultants, or Contractors to execute consents
reasonably required to facilitate assignment to a lender, the Design-Builder,
Architect, Consultants, or Contractors shall execute all such consents that are
consistent with this Agreement, provided the proposed consent is submitted to
them for review at least 14 days prior to execution. The Design-Builder,
Architect, Consultants, and Contractors shall not be required to execute
certificates or consents that would require knowledge, services or
responsibilities beyond the scope of their services. § 15.3 Written Notice
Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified or electronic mail (the latter, only upon confirmation by recipient
of receipt of such notice) or by courier service providing proof of delivery to,
the last business address known to the party giving notice. § 15.4 Rights and
Remedies § 15.4.1 Duties and obligations imposed by the Contract Documents, and
rights and remedies available thereunder, shall be in addition to and not a
limitation of duties, obligations, rights and remedies otherwise imposed or
available by law. § 15.4.2 No action or failure to act by the Owner or
Design-Builder shall constitute a waiver of a right or duty afforded them under
the Contract, nor shall such action or failure to act constitute approval of or
acquiescence in a breach thereunder, except as may be specifically agreed in
writing. § 15.5 Tests and Inspections § 15.5.1 Tests, inspections and approvals
of portions of the Work shall be made as required by the Contract Documents and
by Applicable Laws. Unless otherwise provided, the Design-Builder shall make
arrangements for such tests, inspections and approvals with an independent
testing laboratory or entity acceptable to the Owner, or with the appropriate
public authority, and shall bear all related costs of tests, inspections and
approvals. The Design-Builder shall give the Owner timely written notice of when
and where tests and inspections are to be made so that the Owner may be present
for such procedures. The Owner shall bear costs of (1) tests, inspections or
approvals that do not become requirements until after bids are received or
negotiations concluded, and (2) tests, inspections or approvals where building
codes or Applicable Laws prohibit the Owner from delegating their cost to the
Design-Builder. § 15.5.2 If the Owner determines that portions of the Work
require additional testing, inspection or approval not included under Section
15.5.1, the Owner will instruct the Design-Builder to make arrangements for such
additional testing, inspection or approval by an entity acceptable to the Owner,
and the Design-Builder shall give timely written notice to the Owner of when and
where tests and inspections are to AIA Document A141™ - 2014. Copyright © 2004
and 2014 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This draft was
produced by AIA software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1
which expires on 08/10/2016, and is not for resale. 43 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k044.jpg]
AIA® Document A141™ - 2014 be made so that the Owner may be present for such
procedures. Such costs, except as provided in Section 15.5.3, shall be at the
Owner’s expense. § 15.5.3 If such procedures for testing, inspection or approval
under Sections 15.5.1 and 15.5.2 reveal failure of the portions of the Work to
comply with requirements established by the Contract Documents, all costs made
necessary by such failure shall be at the Design-Builder’s expense. § 15.5.4
Required certificates of testing, inspection or approval shall, unless otherwise
required by the Contract Documents, be secured by the Design-Builder and
promptly delivered to the Owner. § 15.5.5 If the Owner is to observe tests,
inspections or approvals required by the Contract Documents, the Owner will do
so promptly and, where practicable, at the normal place of testing. § 15.5.6
Tests or inspections conducted pursuant to the Contract Documents shall be made
promptly to avoid unreasonable delay in the Work. § 15.6 Confidential
Information If the Owner or Design-Builder transmits Confidential Information,
the transmission of such Confidential Information constitutes a warranty to the
party receiving such Confidential Information that the transmitting party is
authorized to transmit the Confidential Information. If a party receives
Confidential Information, the receiving party shall keep the Confidential
Information strictly confidential and shall not disclose it to any other person
or entity except as set forth in Section 15.6.1. § 15.6.1 A party receiving
Confidential Information may disclose the Confidential Information as required
by law or court order, including a subpoena or other form of compulsory legal
process issued by a court or governmental entity. A party receiving Confidential
Information may also disclose the Confidential Information to its employees,
consultants or contractors in order to perform services or work solely and
exclusively for the Project, provided those employees, consultants and
contractors are subject to the restrictions on the disclosure and use of
Confidential Information as set forth in this Contract. § 15.7 Capitalization
Terms capitalized in the Contract include those that are (1) specifically
defined, (2) the titles of numbered articles or (3) the titles of other
documents published by the American Institute of Architects. § 15.8
Interpretation § 15.8.1 In the interest of brevity the Contract Documents
frequently omit modifying words such as “all” and “any” and articles such as
“the” and “an,” but the fact that a modifier or an article is absent from one
statement and appears in another is not intended to affect the interpretation of
either statement. § 15.8.2 Unless otherwise stated in the Contract Documents,
words which have well-known technical or construction industry meanings are used
in the Contract Documents in accordance with such recognized meanings. § 15.8.3
The use of the term, “shall” in this Agreement, the Terms & Conditions and/or
any Design-Build Documents (defined herein) means a mandatory required act
and/or action. § 15.8.4 The inclusion of a manufacturer's name, trademark, or
other proprietary identification of a product shall not limit competition, but
shall establish a standard of quality, implying an "or equal" clause, unless
expressly specified otherwise. However, the substitution of a product in place
of that specified shall be permitted only upon the Owner’s issuance of written
approval in the form of an Amendment hereto or Change Order to the Contract in
response to a AIA Document A141™ - 2014. Copyright © 2004 and 2014 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This draft was produced by AIA
software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1 which expires on
08/10/2016, and is not for resale. 44 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k045.jpg]
AIA® Document A141™ - 2014 formal request submitted by the Design-Builder
sufficiently in advance to allow adequate time for evaluation by the Owner. If
the Owner, in its sole discretion, determines that tests are necessary for a
proper evaluation, such testing shall be performed as specified by the Owner and
at the Design-Builder’s expense. The substitution of a product shall be subject,
without limitation, to any requirements listed in the Owner’s Criteria or other
parts of this Contract and the following conditions: (a) it is determined by the
Owner that the proposed substitute product is equal or superior in properties,
quality, character, and appearance to that specified; (b) such changes as may be
required in the Work to install the substitute product and to properly integrate
it into the Work are approved in writing by the Owner; (c) all costs for changes
due to substitutions are the full responsibility of the Design-Builder unless
otherwise agreed-to in writing by Owner; (d) the Design-Builder will provide at
least the same warranty for the substitution that the it would provide for the
product specified; and (e) the effect of the substitution on the total cost of
the Work is approved by the Owner. ARTICLE 16 SCOPE OF THE AGREEMENT § 16.1 This
Agreement is comprised of the following documents listed below: .1 AIA Document
A141™–2014, Standard Form of Agreement Between Owner and Design-Builder .2 AIA
Document A141™–2014, Exhibit A, Design-Build Amendment, if executed .3 AIA
Document A141™–2014, Exhibit B, Insurance and Bonds This Agreement entered into
as of the day and year first written above. OWNER: C.B. Fleet Company,
Incorporated DESIGN-BUILDER: CRB Builders, LLC (Signature) (Signature) Ronald M.
Lombardi, President (Printed name and title) (Printed name and title)
(Signature) (Signature) Christine Sacco, Vice President and Treasurer (Printed
name and title) (Printed name and title) AIA Document A141™ - 2014. Copyright ©
2004 and 2014 by The American Institute of Architects. All rights reserved.
WARNING: This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This draft was
produced by AIA software at 2:46:29 on 03/21/2016 under Order No. 3644214778_1
which expires on 08/10/2016, and is not for resale. 45 User Notes: (876757570)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k046.jpg]
® AIA Document A141TM – 2014 Exhibit A Design-Build Amendment This Exhibit A
Design-Build Amendment is dated the 16th day of March, 2020, (the “Amendment”),
and is incorporated by reference into the accompanying AIA Document A141™–2014,
Standard Form of Agreement Between Owner and Design-Builder dated ADDITIONS AND
DELETIONS: The the 1st day of July in the year 2018 by and between the Owner and
the Design-Builder (as author of this document has added information needed for
those terms are defined herein) (referred to as the “Agreement”, also referred
to as the its completion. The author “Contract”). may also have revised the text
of the original AIA standard form. An Additions for the following PROJECT: and
Deletions Report that [***] notes added information as 4615 Murray Place well as
revisions to the Lynchburg, VA 24502 (“Facility”) (referred to herein as the
“Project”). standard form text is available from the author and should be
reviewed. THE OWNER: This document has important (Name, legal status and
address) legal consequences. Consultation with an C.B. Fleet Company,
Incorporated; including affiliates, subsidiaries, officers, directors, attorney
is encouraged with respect to its completion or employees, and agents with an
address of: modification. 4615 Murray Place Consultation with an Lynchburg, VA
24502 , (“Owner”) attorney is also encouraged with respect to professional THE
DESIGN-BUILDER: licensing requirements in the jurisdiction where the Project is
located. CRB Builders, LLC, 1255 Crescent Green, Suite 350 Cary, NC 27518 ,
(“Design-Builder”) Any capitalized term not otherwise defined in this Amendment
shall have the same meaning as defined in the Agreement. The Owner and
Design-Builder hereby amend the Agreement as follows. As to any conflict between
the incorporated Annex 1 and any provision in (a) the Agreement; (b) the Terms
and Conditions incorporated into the Agreement, and (c) the Amendment, the
conflicting provision in Annex 1 shall govern. TABLE OF ARTICLES A.1 CONTRACT
SUM A.2 CONTRACT TIME A.3 INFORMATION UPON WHICH AMENDMENT IS BASED A.4
DESIGN-BUILDER’S PERSONNEL, CONTRACTORS AND SUPPLIERS ELECTRONIC COPYING of any
A.5 COST OF THE WORK portion of this AIA® Document to another electronic file is
ARTICLE A.1 CONTRACT SUM prohibited and constitutes a violation of copyright
laws as § A.1.1 The Owner shall pay the Design-Builder the Contract Sum in
current funds for the set forth in the footer of this Design-Builder’s
performance of the Contract after the execution of this Amendment. The document.
Contract Sum shall be one of the following and shall not include compensation
the Owner paid the Design-Builder for Work performed prior to execution of this
Amendment: AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This 1 draft was produced by AIA
software at 13:20:54 ET on 08/14/2019 under Order No.5048165904 which expires on
08/13/2020, and is not for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k047.jpg]
(Check the appropriate box.) [ « » ] Stipulated Sum, in accordance with Section
A.1.2 below [ « » ] Cost of the Work plus the Design-Builder’s Fee, in
accordance with Section A.1.3 below [ X ] Cost of the Work plus the
Design-Builder’s Fee with a Guaranteed Maximum Price, in accordance with Section
A.1.4 below The Contract Sum is based on the documents as set forth herein in
Section A.1.4.3.5 and Section A.3.1. § A.1.4 Cost of the Work Plus
Design-Builder’s Fee With a Guaranteed Maximum Price § A.1.4.1 The Cost of the
Work is as defined in Article A.5, Cost of the Work. § A.1.4.2 The
Design-Builder’s Fee (“Fee”): (State a lump sum, percentage of Cost of the Work
or other provision for determining the Design-Builder’s Fee and the method for
adjustment to the Fee for changes in the Work.) Design-Builder’s Fee shall be
equal to Four and One-Half Percent (4.5%) of the total cost of the work as
reflected in Annex 2, attached hereto, less the following; Construction
Contingency, Design Fee, Construction Manager Labor, Construction Manager
General Conditions, Construction Manager Fee, CGL Insurance, or the cost of
equipment that is wholly procured and purchased by the Owner as defined in Annex
3. Commercial General Liability Insurance (CGLI) is considered a direct cost and
will be in addition to the 4.5% fee. It will be accrued at a rate of 1.0% of the
cost of the work. § A.1.4.3 Guaranteed Maximum Price § A.1.4.3.1 The sum of the
Cost of the Work and the Design-Builder’s Fee is guaranteed by the
Design-Builder not to exceed Thirteen Million, Eight Hundred Fifty-Three
Thousand, Five Hundred Thirty-Nine dollars and 00/100. ($13,853,539.00), subject
to additions and deductions for changes in the Work as provided in the
Design-Build Documents. Costs that are within the scope of work but would cause
the Guaranteed Maximum Price (“GMAX”) to be exceeded shall be paid by the
Design-Builder without reimbursement by the Owner. The GMAX value noted above is
inclusive of the two bridge funding agreements that were approved by the Owner
and valued at a total of Two Million, One Hundred Twelve Thousand, Eight Hundred
Fifteen Dollars and 00/100 ($2,112,815.00). The bridge funding agreements are
detailed as follows and are included in Annex 2:  Bridge Funding #1 – September
17, 2019 - $871,630.00  Bridge Funding #2 – January 27, 2020 - $1,241,185.00
Shared Savings Provisions: Upon Final Completion, if the result of the final
Cost of the Work plus the Fee, less the sum of the unused Construction
Contingency, Design Development, CM General Conditions (1A), and any unspent
Allowance item, is less than the value of the GMAX as shown in Annex 2, it shall
be considered as savings. (“Savings”) The Design-Builder shall be entitled to
payment of Fifty Percent (50%) of the Savings as additional compensation to be
paid as part of the Final Payment. Project Contingency: Project Contingency
includes Construction Contingency, Design Development, and Allowance line items
enumerated in the details of Annex 2. It may be used by the Design-Builder
pending notification and review with the Owner, for execution of work that was
not initially considered by Design-Builder, but which is substantively required
for Design-Builder’s completion of the scope of work. § A.1.4.3.2 Itemized
Statement of the Guaranteed Maximum Price Provided below is an itemized
statement of the Guaranteed Maximum Price organized by trade categories,
allowances, contingencies, alternates, the Design-Builder’s Fee, and other items
that comprise the Guaranteed Maximum Price. (Provide information below or
reference an attachment.) AIA Document A141™ – 2014 Exhibit A. Copyright © 2004
and 2014 by The American Institute of Architects. All rights reserved. WARNING:
This AIA® Document is protected by U.S. Copyright Law and International
Treaties. Unauthorized reproduction or distribution of this AIA® Document, or
any portion of it, may result in severe civil and criminal penalties, and will
be prosecuted to the maximum extent possible under the law. This 2 draft was
produced by AIA software at 13:20:54 ET on 08/14/2019 under Order No.5048165904
which expires on 08/13/2020, and is not for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k048.jpg]
See attached Annex 2. § A.1.4.3.3 The Guaranteed Maximum Price is based on the
following alternates, if any, which are described in the Design-Build Documents
and are hereby accepted by the Owner: (State the numbers or other identification
of accepted alternates. If the Owner is permitted to accept other alternates
subsequent to the execution of this Amendment, attach a schedule of such other
alternates showing the change in the Cost of the Work and Guaranteed Maximum
Price for each and the deadline by which the alternate must be accepted.) See
attached Annex 2. § A.1.4.3.4 Unit Prices, if any: (Identify item, state the
unit price, and state any applicable quantity limitations.) Item Units and
Limitations Price per Unit ($0.00) See attached Annex 2. § A.1.4.3.5
Assumptions, if any, on which the Guaranteed Maximum Price is based: The parties
agree that the GMAX is final and shall not be increased unless there is an
approved change order from the Owner. Additionally, the parties agree that the
GMAX is based on permit submission quality Plans and Specifications (“permit
submission quality” shall mean design documents representing the entire scope of
work as reflected in Annex 2, and as understood by the parties hereto), within
which the Design-Builder has included work required to comply with the BODR
included in Annex 4 and all other documents noted in Annex 4. Additional details
have been included in Annex 2 to fully describe the cost and inclusion of work.
The details within Annex 2 represent the entire scope of work as understood by
the Design-Builder and Owner. Any item not included in the Annex 2 details or in
the referenced Annex 4 documents are not part of the scope of work may be added
to the project by way of an approved contract change order from the Owner. §
A.1.5 Payments § A.1.5.1 Progress Payments § A.1.5.1.1 Based upon Applications
for Payment submitted to the Owner by the Design-Builder, the Owner shall make
progress payments on account of the Contract Sum to the Design-Builder within
thirty (30) days of submittal subject to the Owner’s rights to withhold payment
under Section 9.5 of the Agreement. The Owner shall submit any questions it may
have as to an Application for Payment within fourteen (14) days of submittal and
if the Owner has an objection to payment, the Owner shall communicate the
factual or legal basis for that objection within thirty (30) days of submittal.
Applications for Payment shall be submitted on or around the closest working day
to the 10th day of the month of the period following the month for which the
Design-Builder is billing. Each application for Payment will fully identify the
costs incurred during the most recent billing period properly associated with
the Schedule of Value item under which such costs fall. § A.1.5.1.2 The period
covered by each Application for Payment shall be one calendar month ending on
the last day of the month. § A.1.5.1.3 Provided that an Application for Payment
is received not later than the 15th day of the month, the Owner shall make
payment of the certified amount to the Design-Builder not later than the 15th
day of the following month. If an Application for Payment is received by the
Owner after the application date fixed above, payment shall be made by the Owner
not later than 30 (thirty) days after the Owner receives the Application for
Payment. If the Owner is unable to certify any portion of an Application for
Payment, Owner shall be entitled to withhold certification pursuant to Section
9.5.1 of the Agreement with notice given to Design-Builder pursuant to Section
9.4. § A.1.5.1.4 With each Application for Payment where the Contract Sum is
based upon the Cost of the Work, or the Cost of the Work with a Guaranteed
Maximum Price, the Design-Builder shall submit a detailed accounting of the
consumed hours at the agreed upon rates, subcontractor applications for payment,
vendor invoices, and any other evidence required by the Owner to demonstrate
that cash disbursements already made or guaranteed by the Design-Builder on
account of the Cost of the Work. Owner shall be entitled to audit
Design-Builder’s accounting level detail in respect of any Application for
Payment by giving reasonable notice to Design-Builder of such request. AIA
Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This 3 draft was produced by AIA software
at 13:20:54 ET on 08/14/2019 under Order No.5048165904 which expires on
08/13/2020, and is not for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k049.jpg]
§ A.1.5.1.5 With each Application for Payment where the Contract Sum is based
upon a Stipulated Sum or Cost of the Work with a Guaranteed Maximum Price, the
Design-Builder shall submit the most recent schedule of values in accordance
with the Design-Build Documents. The schedule of values shall allocate the
entire Contract Sum among the various portions of the Work. Compensation for
design services, if any, shall be shown separately. Where the Contract Sum is
based on the Cost of the Work with a Guaranteed Maximum Price, the
Design-Builder’s Fee shall be shown separately. The schedule of values shall be
prepared in such form and supported by such data to substantiate its accuracy.
This schedule of values, unless objected to by the Owner, shall be used as a
basis for reviewing the Design-Builder’s Applications for Payment.
Design-Builder shall certify on the Application for Payment that all costs
sought in the billing were incurred by the Design-Builder and are properly being
charged pursuant to the terms of the Agreement, as amended by the Amendment, and
have been properly allocated to the Schedule of Values. § A.1.5.1.5.1 The
Design-Builder shall submit with their application for payment documentation of
cost incurred in the execution of the work. These shall include the following:
1. Statement of Labor hours with applicable agreed upon rates per hour. 2.
Design-Builder approved Subcontractor Applications for Payment 3. Vendor
invoices for materials and/or equipment which will be part of the permanent
installation. 4. Invoices and/or receipts for approved costs applicable to the
CM General conditions, which are necessary or ancillary to the execution of the
Work. § A.1.5.1.6 In taking action on the Design-Builder’s Applications for
Payment, the Owner shall be entitled to rely on the accuracy and completeness of
the information furnished by the Design-Builder and shall not be deemed to have
made a detailed examination, audit or arithmetic verification of the
documentation submitted in accordance with Sections A.1.5.1.4 or A.1.5.1.5, or
other supporting data; to have made exhaustive or continuous on-site
inspections; or to have made examinations to ascertain how or for what purposes
the Design-Builder has used amounts previously paid. Such examinations, audits
and verifications, if required by the Owner, will be performed by the Owner’s
auditors acting in the sole interest of the Owner. § A.1.5.1.7 Except with the
Owner’s prior approval, the Design-Builder shall not make advance payments to
suppliers for materials or equipment which have not been delivered and stored at
the site. § A.1.5.4 Progress Payments—Cost of the Work Plus a Fee with a
Guaranteed Maximum Price § A.1.5.4.1 Applications for Payment where the Contract
Sum is based upon the Cost of the Work Plus a Fee with a Guaranteed Maximum
Price shall show the percentage of completion of each portion of the Work as of
the end of the period covered by the Application for Payment. The percentage of
completion shall be the percentage of that portion of the Work which has
actually been completed as reflected in an updated and accurate schedule of
values. § A.1.5.4.2 Subject to other provisions of the Design-Build Documents,
the amount of each progress payment shall be computed as follows: .1 Take that
portion of the Guaranteed Maximum Price properly allocable to completed Work as
determined by multiplying the percentage of completion of each portion of the
Work by the share of the Guaranteed Maximum Price allocated to that portion of
the Work in the schedule of values. Pending final determination of cost to the
Owner of changes in the Work, amounts not in dispute shall be included as
provided in Section 6.3.9 of the Agreement. .2 Add that portion of the
Guaranteed Maximum Price properly allocable to materials and equipment delivered
and suitably stored at the site for subsequent incorporation in the Work, or if
approved in advance by the Owner, suitably stored off the site at a location
agreed upon in writing; .3 Add the proportion of the Design-Builder’s Fee
allocable to the completed Work, less retainage of five percent (5 %) of such
allocable proportion of the Design-Builder’s Fee. The Design-Builder’s Fee shall
be computed upon the Cost of the Work at the rate stated in Section A.1.4.2. .4
Subtract the aggregate of previous payments made by the Owner; .5 Subtract the
shortfall, if any, indicated by the Design-Builder in the documentation required
by Section A.1.5.1.4 to substantiate prior Applications for Payment, or
resulting from errors subsequently discovered by the Owner’s auditors in such
documentation; and .6 Subtract amounts, if any, for which the Owner has withheld
or nullified a payment as provided in Section 9.5 of the Agreement. AIA Document
A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This 4 draft was produced by AIA software at 13:20:54 ET
on 08/14/2019 under Order No.5048165904 which expires on 08/13/2020, and is not
for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k050.jpg]
§ A.1.5.4.3 The Owner and Design-Builder shall agree upon (1) a mutually
acceptable procedure for review and approval of payments to the Architect,
Consultants, and Contractors and (2) the percentage of retainage held on
agreements with the Architect, Consultants, and Contractors; and the
Design-Builder shall execute agreements in accordance with those terms. §
A.1.5.5 Final Payment § A.1.5.5.1 Final payment, constituting the entire unpaid
balance of the Contract Sum less any penalty adjustments (if applicable), plus
any shared savings (if applicable), and plus any incentive payments (if
applicable) due to the Design-Builder shall be made by the Owner to the
Design-Builder not later than 30 days after the Design-Builder has fully
performed the Contract and the requirements of Section 9.10 of the Agreement
have been satisfied, except for the Design-Builder’s responsibility to correct
non-conforming Work discovered after final payment or to satisfy other
requirements, if any, which extend beyond final payment. § A.1.5.5.2 If the
Contract Sum is based on the Cost of the Work, the Owner’s auditors will review
and report in writing on the Design-Builder’s final accounting within 30 days
after the Design-Builder delivers the final accounting to the Owner. Based upon
the Cost of the Work the Owner’s auditors report to be substantiated by the
Design-Builder’s final accounting, and provided the other conditions of Section
9.10 of the Agreement have been met, the Owner will, within seven days after
receipt of the written report of the Owner’s auditors, either issue a final
Certificate for Payment, or notify the Design-Builder in writing of the reasons
for withholding a certificate as provided in Section 9.5.1 of the Agreement.
ARTICLE A.2 CONTRACT TIME § A.2.1 Contract Time, as defined in the Agreement at
Section 1.4.13, is the period of time, including authorized adjustments, for
Substantial Completion of the Work. § A.2.2 The Design-Builder shall achieve
Substantial Completion of the Work as follows: Portion of Work Substantial
Completion Date A. The [***] Suite. A. COMPLETION OF WORK NOT LATER THAN
9/21/2020 FOR [***] SUITE. B. The [***] Suite B. COMPLETION OF WORK NOT LATER
THAN 10/16/2020 FOR [***] SUITE. C. Remainder of Facility C. REMAINDER OF
FACILITY IS COMMISSIONED NO LATER THAN 10/30/2020. , subject to adjustments of
the Contract Time as provided in the Design-Build Documents. ARTICLE A.3
INFORMATION UPON WHICH AMENDMENT IS BASED § A.3.1 The Contract Sum and Contract
Time set forth in this Amendment are based on the following: § A.3.1.1 The
Supplementary and other Conditions of the Contract: Document Date ANNEX 1 –
Additional Date of this Amendment Terms & Conditions of the Amendment to the
Agreement ANNEX 2 - GMAX Date of this Amendment ANNEX 3 – List of Date of this
Amendment AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This 5 draft was produced by AIA
software at 13:20:54 ET on 08/14/2019 under Order No.5048165904 which expires on
08/13/2020, and is not for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k051.jpg]
Owner-Supplied Equipment ANNEX 4 – Index of Plans As dated on the documents. and
Specifications ANNEX 5 – List of Project Date of this Amendment Personnel,
Consultants, Subcontractors, and Suppliers ANNEX 6 - Bonding Date of this
Amendment Execution Requirements § A.3.1.2 The Specifications: Specifications to
be provided with the final construction documents and/or utilized for the
development of the GMAX are listed in Annex 4. Design-Builder may, with Owner’s
prior written approval, which shall not be unreasonably withheld, delayed or
conditioned, issue additional specifications as required to deliver the
completed scope of work mutually agreed-to by the parties hereto. § A.3.1.3 The
Drawings: Drawings utilized for the development of the GMAX are listed in Annex
4. Design-Builder may, with Owner’s prior written approval, which shall not be
unreasonably withheld, delayed or conditioned, modify, issue new sheet
revisions, or add drawings as required to deliver the completed scope of work
mutually agreed-to by the parties hereto. § A.3.1.5 Allowances and
Contingencies: All allowances and contingencies shall be specifically noted in
the GMAX included with Annex 2. § A.3.1.6 Design-Builder’s assumptions and
clarifications: As set forth in the plans and specifications noted in Annex 4.
Design-Builder has designed to the criteria noted in the BODR document
referenced in Annex 4. § A.3.1.7 To the extent the Design-Builder shall be
required to submit any additional Submittals to the Owner for review, indicate
any such submissions below: The Design-Builder shall include in the documents
the list of submittals that are to be provided for Owner approval during the
Project. The Specifications shall call for production of all submittals (shop
drawings, product samples, manufacturer recommendations) that a licensed and
experienced design-build firm, designing a project similar to the Project in the
Commonwealth of Virginia, would require the Contractor to supply for Architect
and Owner approval. ARTICLE A.4 DESIGN-BUILDER’S PERSONNEL, CONTRACTORS AND
SUPPLIERS § A.4.1 The Design-Builder’s key personnel are identified in the CM
Staffing plan included with Annex 2: § A.4.2 The Design-Builder shall retain the
following Consultants, Contractors and suppliers, identified below: All
consultants Design-Builder is using for the Project are set forth in Annex 5.
Design-Builder represents to the Owner that all consultants necessary to provide
the design and administer the construction of the Project, based on the
information known to the Design-Builder or reasonably available to the
Design-Builder, have been retained. All Contractors and suppliers that
Design-Builder will be contracting with to provide equipment, labor, or
materials for the Project are listed in Annex 5. Design-Builder represents to
the Owner that it has done sufficient due diligence to confirm that the listed
contractors and suppliers have sufficient experience, expertise, and financial
strength to provide the equipment, labor, or materials called for in the
Project. Design-Builder further represents that all such contractors, where
applicable, are properly licensed in the Commonwealth of Virginia. AIA Document
A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This 6 draft was produced by AIA software at 13:20:54 ET
on 08/14/2019 under Order No.5048165904 which expires on 08/13/2020, and is not
for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k052.jpg]
ARTICLE A.5 COST OF THE WORK § A.5.1 Cost To Be Paid to Design-Builder as part
of the GMAX § A.5.1.1 Labor Costs The CM Staffing Plan and Design Staffing plan
included with the GMAX detail shall include the name and job description of
staff members whose hourly rates shall be considered part of the GMAX. Should an
employee be changed, their billing rate will be equal to their raw hourly rate
multiplied by 2.1, which will be capped at a maximum rate of $200.00 per hour.
Design Staffing Rates shall be as indicated in the Supplement to Annex 5. §
A.5.1.1.1 Wages of construction workers directly employed by the Design-Builder
to perform the construction of the Work at the site or, with the Owner's prior
approval, at off-site workshops. § A.5.1.1.2 With the Owner’s prior approval,
wages or salaries of the Design-Builder's supervisory and administrative
personnel for roles identified in the CM staffing plan in Annex 2. . § A.5.1.1.3
Wages and salaries of the Design-Builder's supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work. § A.5.1.1.4 The
billable rates for the Design-Builder include the following costs: taxes,
insurance, contributions, assessments and benefits required by law or collective
bargaining agreements and, for personnel not covered by such agreements,
customary benefits such as sick leave, medical and health benefits, holidays,
vacations and pensions, provided such costs are based on wages and salaries
included in the Cost of the Work under Section A.5.1.1. § A.5.1.2 Contract
Costs. Payments made by the Design-Builder to the Architect, Consultants,
Contractors and suppliers in accordance with the requirements of their
subcontracts. § A.5.1.3 Costs of Materials and Equipment Incorporated in the
Completed Construction § A.5.1.3.1 Costs, including transportation and storage,
of materials and equipment incorporated or to be incorporated in the completed
construction. § A.5.1.3.2 Costs of materials described in the preceding Section
A.5.1.3.1 in excess of those actually installed to allow for reasonable waste
and spoilage. Unused excess materials, if any, shall become the Owner's property
at the completion of the Work or, at the Owner's option, shall be sold by the
Design-Builder. Any amounts realized from such sales shall be credited to the
Owner as a deduction from the Cost of the Work. § A.5.1.4 Costs of Other
Materials and Equipment, Temporary Facilities and Related Items § A.5.1.4.1
Costs of transportation, storage, installation, maintenance, dismantling and
removal of materials, supplies, temporary facilities, machinery, equipment and
hand tools not customarily owned by construction workers that are provided by
the Design-Builder at the site and fully consumed in the performance of the
Work. Costs of materials, supplies, temporary facilities, machinery, equipment
and tools that are not fully consumed shall be based on the cost or value of the
item at the time it is first used on the Project site less the value of the item
when it is no longer used at the Project site. Costs for items not fully
consumed by the Design-Builder shall mean fair market value. § A.5.1.4.2 Rental
charges for temporary facilities, machinery, equipment and hand tools not
customarily owned by construction workers that are provided by the
Design-Builder at the site and costs of transportation, installation, minor
repairs, dismantling and removal. The total rental cost of any
Design-Builder-owned item may not exceed the rental rate customarily charged
where the Project is located. Rates of Design-Builder-owned equipment and
quantities of equipment shall be subject to the Owner's prior approval. AIA
Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This 7 draft was produced by AIA software
at 13:20:54 ET on 08/14/2019 under Order No.5048165904 which expires on
08/13/2020, and is not for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k053.jpg]
§ A.5.1.4.3 Costs of removal of debris from the site of the Work and its proper
and legal disposal. § A.5.1.4.4 Costs of document reproductions, electronic
communications, postage and parcel delivery charges, dedicated data and
communications services, teleconferences, Project websites, extranets and
reasonable petty cash expenses of the site office. § A.5.1.4.5 Costs of
materials and equipment suitably stored off the site at a mutually acceptable
location, with the Owner's prior approval. § A.5.1.5 Miscellaneous Costs §
A.5.1.5.1 Premiums for that portion of insurance and bonds required by the
Design-Build Documents that can be directly attributed to the Contract. With the
Owner's prior approval self-insurance for either full or partial amounts of the
coverages required by the Design-Build Documents. § A.5.1.5.2 Sales, use or
similar taxes imposed by a governmental authority that are related to the Work
and for which the Design-Builder is liable. § A.5.1.5.3 As set forth in the GMAX
on Annex 2, there will be an established allowance for fees and assessments for
the building permit and for other permits, licenses and inspections for which
the Design-Builder is required by the Design-Build Documents to pay. Should the
foregoing costs exceed the established allowance, the Owner shall issue a change
order to the GMAX for the difference. § A.5.1.5.4 As set forth in the GMAX on
Annex 2, there will be an established allowance for fees of laboratories for
tests required by the Design-Build Documents as set forth in Annex 4. Should the
foregoing costs exceed the established allowance, the Owner shall issue a Change
Owner to the GMAX for the difference. § A.5.1.5.5 Royalties and license fees
paid for the use of a particular design, process or product required by the
Design-Build Documents; the cost of defending suits or claims for infringement
of patent rights arising from such requirement of the Design-Build Documents;
and payments made in accordance with legal judgments against the Design-Builder
resulting from such suits or claims and payments of settlements made with the
Owner's consent. However, such costs of legal defenses, judgments and
settlements shall not be included in the calculation of the Design-Builder's Fee
or subject to the Guaranteed Maximum Price. If such royalties, fees and costs
are excluded by the second to last sentence of Section 3.1.13.2 of the Agreement
or other provisions of the Design-Build Documents, then they shall not be
included in the Cost of the Work. § A.5.1.5.6 With the Owner's prior approval,
actual costs incurred for electronic equipment usage and software licensing
utilized by full time equivalent (FTE) employees in the execution of the Work.
These shall include the following and may include other software with prior
Owner consent:  Plangrid  Touchplan IO  CRB Monthly IT Equipment usage
charges Design-Builder shall provide documentation to confirm the actual costs
(invoices) incurred in the use of any such software or equipment necessary for
the Project that the Design-Builder had not already possessed for use on other
projects. § A.5.1.5.7 Deposits lost for causes other than the Design-Builder's
negligence or failure to fulfill a specific responsibility in the Design-Build
Documents. § A.5.1.5.9 With the Owner’s prior approval, expenses incurred in
accordance with the Design-Builder's standard written personnel policy for
relocation, and temporary living allowances of, the Design-Builder's personnel
required for the Work. § A.5.1.5.10 That portion of the reasonable expenses of
the Design-Builder's supervisory or administrative personnel incurred while
traveling in discharge of duties connected with the Work. AIA Document A141™ –
2014 Exhibit A. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This 8 draft was produced by AIA software at 13:20:54 ET
on 08/14/2019 under Order No.5048165904 which expires on 08/13/2020, and is not
for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k054.jpg]
§ A.5.1.6 Other Costs and Emergencies § A.5.1.6.1 Other costs necessarily
incurred in the performance of the Work if, and to the extent, approved in
advance in writing by the Owner. § A.5.1.6.2 Costs necessarily incurred in
taking action to prevent threatened damage, injury or loss in case of an
emergency affecting the safety of persons and property. § A.5.1.6.3 Costs of
repairing or correcting damaged or nonconforming Work executed by the
Design-Builder, Contractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Design-Builder, or its Contractors or suppliers and only
to the extent that the cost of repair or correction is not recovered by the
Design-Builder from insurance, sureties, Contractors, suppliers, or others. Any
work to correct negligently constructed work may be charged against the
Contingency, but only as long as there are funds in the Construction
Contingency, based on documentation identifying the defective work and the costs
incurred to correct. If there is either no remaining Construction Contingency
funds, or if there are not enough Construction Contingency funds to cover such
corrective work, then Design-Builder shall be solely responsible for the cost of
such corrective work to the extent not covered by Construction Contingency
funds. § A.5.1.7 Related Party Transactions § A.5.1.7.1 For purposes of Section
A.5.1.7, the term “related party” shall mean a parent, subsidiary, affiliate or
other entity having common ownership or management with the Design-Builder; any
entity in which any stockholder in, or management employee of, the
Design-Builder owns any interest in excess of ten percent in the aggregate; or
any person or entity which has the right to control the business or affairs of
the Design-Builder. The term “related party” includes any member of the
immediate family of any person identified above. § A.5.1.7.2 If any of the costs
to be reimbursed arise from a transaction between the Design-Builder and a
related party, the Design-Builder shall notify the Owner of the specific nature
of the contemplated transaction, including the identity of the related party and
the anticipated cost to be incurred, before any such transaction is consummated
or cost incurred. If the Owner, after such notification, authorizes the proposed
transaction, then the cost incurred shall be included as a cost to be
reimbursed, and the Design-Builder shall procure the Work, equipment, goods or
service from the related party, as a Contractor, according to the terms of
Section A.5.4. If the Owner fails to authorize the transaction, the
Design-Builder shall procure the Work, equipment, goods or service from some
person or entity other than a related party according to the terms of Section
A.5.4. § A.5.2 Costs Not to Be Reimbursed as Part of this Contract The Cost of
the Work shall not include the items listed below: .1 Salaries and other
compensation of the Design-Builder's personnel stationed at the Design-Builder's
principal office or offices other than the site office, except as specifically
provided in Section A.5.1.1; .2 Expenses of the Design-Builder's principal
office and offices other than the site office; .3 Overhead and general expenses,
except as may be expressly included in Section A.5.1; .4 The Design-Builder's
capital expenses, including interest on the Design-Builder's capital employed
for the Work; .5 Except as provided in Section A.5.1.6.3 of this Agreement,
costs due to the negligence or failure of the Design-Builder, Contractors and
suppliers or anyone directly or indirectly employed by any of them or for whose
acts any of them may be liable to fulfill a specific responsibility of the
Contract; .6 Any cost not specifically and expressly described in Section A.5.1;
and .7 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded. § A.5.3 Discounts,
Rebates, and Refunds § A.5.3.1 Cash discounts obtained on payments made by the
Design-Builder shall accrue to the Owner if (1) before making the payment, the
Design-Builder included them in an Application for Payment and received payment
from the Owner, or (2) the Owner has deposited funds with the Design-Builder
with which to make payments; otherwise, cash discounts shall accrue to the
Design-Builder. Trade discounts, rebates, refunds and amounts received from
sales of surplus materials and equipment shall accrue to the Owner, and the
Design-Builder shall make provisions so that they can be obtained. § A.5.3.2
Amounts that accrue to the Owner in accordance with Section A.5.3.1 shall be
credited to the Owner as a deduction from the Cost of the Work. AIA Document
A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The American Institute of
Architects. All rights reserved. WARNING: This AIA® Document is protected by
U.S. Copyright Law and International Treaties. Unauthorized reproduction or
distribution of this AIA® Document, or any portion of it, may result in severe
civil and criminal penalties, and will be prosecuted to the maximum extent
possible under the law. This 9 draft was produced by AIA software at 13:20:54 ET
on 08/14/2019 under Order No.5048165904 which expires on 08/13/2020, and is not
for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k055.jpg]
§ A.5.4 Other Agreements § A.5.4.1 When the Design-Builder has provided a
Guaranteed Maximum Price, and a specific bidder (1) is recommended to the Owner
by the Design-Builder; (2) is qualified to perform that portion of the Work; and
(3) has submitted a bid that conforms to the requirements of the Design-Build
Documents without reservations or exceptions, but the Owner requires that
another bid be accepted, then the Design-Builder may require that a Change Order
be issued to adjust the Guaranteed Maximum Price by the difference between the
bid of the person or entity recommended to the Owner by the Design-Builder and
the amount of the subcontract or other agreement actually signed with the person
or entity designated by the Owner. § A.5.4.2 Agreements between the
Design-Builder and Contractors shall conform to the applicable payment
provisions of the Design-Build Documents, and shall be lump sum contract amounts
for complete scopes of work. § A.5.4.3 The agreements between the Design-Builder
and Architect and other Consultants identified in the Agreement shall be in
writing. These agreements shall be promptly provided to the Owner upon the
Owner’s written request. § A.5.5 Accounting Records The Design-Builder shall
keep full and detailed records and accounts related to the cost of the Work and
exercise such controls as may be necessary for proper financial management under
the Contract and to substantiate all costs incurred. The accounting and control
systems shall be satisfactory to the Owner. The Owner and the Owner’s auditors
shall, during regular business hours and upon reasonable notice, be afforded
access to, and shall be permitted to audit and copy, the Design-Builder’s
records and accounts, including complete documentation supporting accounting
entries, books, correspondence, instructions, drawings, receipts, subcontracts,
Contractor’s proposals, purchase orders, vouchers, memoranda and other data
relating to the Contract. The Design-Builder shall preserve these records for a
period of three years after final payment, or for such longer period as may be
required by law. § A.5.6 Relationship of the Parties The Design-Builder accepts
the relationship of trust and confidence established by this Agreement and
covenants with the Owner to exercise the Design-Builder’s skill and judgment in
furthering the interests of the Owner; to furnish efficient construction
administration, management services and supervision; to furnish at all times an
adequate supply of workers and materials; and to perform the Work in an
expeditious and economical manner consistent with the Owner’s interests. § A.5.7
Annex 1 Incorporation Attached to this Amendment as Annex 1 are the other terms
and conditions of the Amendment which shall control over any contrary provision
in the Agreement and its incorporated documents. This Amendment to the Agreement
entered into as of the day and year first written above. OWNER (Signature)
DESIGN-BUILDER (Signature) « »« » « »« » (Printed name and title) (Printed name
and title) AIA Document A141™ – 2014 Exhibit A. Copyright © 2004 and 2014 by The
American Institute of Architects. All rights reserved. WARNING: This AIA®
Document is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of it, may result in severe civil and criminal penalties, and will be prosecuted
to the maximum extent possible under the law. This 10 draft was produced by AIA
software at 13:20:54 ET on 08/14/2019 under Order No.5048165904 which expires on
08/13/2020, and is not for resale. User Notes: (1802330967)



--------------------------------------------------------------------------------



 
[exhibit1034to202010k056.jpg]
LIST OF OMITTED EXHIBITS AND ANNEXES Exhibit/Annex Description Exhibit B
Insurance and Bonds Exhibit C Owner’s Criteria for the Technology Transfer of
the Product Exhibit D Schedule of Hourly Charge Out Rates Annex 1 Additional
Terms and Conditions of the Amendment to the Agreement Annex 2 Guaranteed
Maximum Price, Itemized Statement and Related Cost Information Annex 3 List of
Owner-Supplied Equipment Annex 4 Index of Plans and Specifications Annex 5 List
of Project Personnel, Consultants, Subcontractors, and Suppliers Annex 6 Bond
Procurement Waiver 1



--------------------------------------------------------------------------------



 